SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the Financial Results for thenine month periods endedMarch 31, 2015 and March 31, 2014, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores: IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Financial Statements as of March 31, 2015 and for the nine-month periods ended March 31, 2015 and 2014 Legal information Denomination: IRSA Inversiones y Representaciones Sociedad Anónima. Fiscal year N°.: 72, beginning on July 1, 2014. Legal address: 108 Bolívar St., 1st floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration of the by-laws in the Public Registry of Commerce: June 23, 1943. Date of registration of last amendment of the by-laws in the Public Registry of Commerce: March 15, 2013. Expiration of the Company’s by-laws: April 5, 2043. Registration number with the Superintendence: 213,036. Capital:578,676,460 shares. Common Stock subscribed, issued and paid up (in thousands of Ps.):578,676. Parent Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.). Legal Address: 877 Moreno St., 23rd. floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate, agricultural, commercial and financial activities. Interest of the Parent Company on the capital stock: 373,877,127 common shares. Percentage of votes of the Parent Company on the shareholders’ equity: 64.61%. Type of stock CAPITAL STATUS Authorized for Public Offer of Shares (*) Subscribed, Issued and Paid up (in thousands of Pesos) Common stock with a face value of Ps. 1 per share and entitled to 1 vote each (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Financial Position as of March 31, 2015 and June 30, 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non- Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures Deferred income tax assets 25 Income tax and minimum presumed income tax ("MPIT") credit Trade and other receivables 17 Investments in financial assets 18 Derivative financial instruments 19 - Total Non-CurrentAssets Current Assets Trading properties 12 Inventories 14 Restricted assets 16 - Income tax and minimum presumed income tax ("MPIT") credit Assets held for sale 39 - Trade and other receivables 17 Investments in financial assets 18 Derivative financial instruments 19 Cash and cash equivalents 20 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock Share premium Cost of treasury stock ) ) Changes in non-controlling interest ) ) Reserve for share-based compensation 33 Legal reserve Special reserve Reserve for new developments - Cumulative translation adjustment Retained earnings ) ) Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 21 Borrowings 24 Derivativefinancial instruments 19 Deferred income tax liabilities Salaries and social security liabilities 22 Provisions 23 Total Non-Current Liabilities Current Liabilities Trade and other payables 21 Income tax and minimum presumed income tax ("MPIT") liabilities Liabilities held for sale 39 - Salaries and social security liabilities 22 Derivativefinancial instruments 19 Borrowings 24 Provisions 23 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the nine and three-month periods beginning on July 1st, 2014 and 2013 and January 1 st, 2015 and 2014, respectively and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nine months Three months Note Revenues 27 Costs 28 ) Gross Profit Gain from disposal of investment properties 10 - General and administrative expenses 29 Selling expenses 29 Other operating results, net 31 Profit from operations Share of profit of associates and joint ventures Profit before financial results and income tax Finance income 32 Finance cost 32 ) Other financial results 32 Financial results, net 32 ) Profit / (Loss) before income tax Income tax 25 Loss for the period Attributable to: Equity holders of the parent Non-controlling interest Loss per share attributable to equity holders of the parent during the period: Basic ) Diluted ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the nine and three-month periods beginning on July 1 st, 2014 and 2013 and January 1st, 2015 and 2014, respectively and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nine months Three months Loss for the period ) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment ) Other comprehensive income for the period (i) ) Total comprehensive income for the period ) ) Attributable to: Equity holders of the parent ) ) ) Non-controlling interest (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Cost of treasury stock Changes in non-controlling interest Reserve for share-based compensation Legal reserve Special reserve Reserve for new development Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total shareholders' equity Balance at July 1st, 2014 (21,808) Loss for the period - (163,441) Other comprehensive income for the period - (106,513) Total comprehensive income for the period - (123,122) (269,954) Appropriation of retained earnings approved by Shareholders’ meeting held 11.14.14 - (413,206) - Reserve for share-based compensation(Note 33) - Capital reduction - (228,101) (228,101) Changes in non-controlling interest - (22,185) (5,720) Reimbursement of expired dividends - 35 Dividends distribution of non-controlling interest - (22,312) (22,312) Capital contribution of non-controlling interest - Balance at March 31, 2015 (37,906) (5,343) - The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Related to CNV General Resolution No. 609/12. See Note 26. Includes Ps. 1,045 of Inflation adjustment treasury stock. See Note 26. Eduardo S. Elsztain President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Cost of treasury stock Changes in non-controlling interest Reserve for share-based compensation Legal reserve Special reserve Reserve for new development Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total shareholders' equity Balance at July 1st, 2013 - - (20,782) Loss for the period - (92,030) (78,842) Other comprehensive income for the period - Total comprehensive income for the period - Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.13 - 31,700 (19,762) (22,610) - Dividends distribution – approved by Shareholders’ meeting held 10.31.13 - (250,000) - (250,000) Reserve for share-based compensation (Note 33) - 12,117 Purchase of Treasury stock (4,488) - - (32,998) - (32,998) - (32,998) Distribution of share capital of subsidiaries - (3,917) Reimbursement of expired dividends - 33 Dividends distribution of non-controlling interest - (10,503) (10,503) Capital contribution of non-controlling interest - 587 Balance at March 31, 2014 (32,998) (20,782) 156,905 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Related to CNV General Resolution No. 609/12. See Note 26. Includes Ps. 957 of Inflation adjustment treasury stock. See Note 26. Eduardo S. Elsztain President 6 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated by operations 20 Income tax and Minimum Presumed Income tax paid ) ) Net cash generated by operating activities Investing activities: Capital contributions in associates and joint ventures ) ) Purchases of associates and joint ventures ) ) Purchases of investment properties 10 ) ) Proceeds from sale of investment properties Purchases of property, plant and equipment 11 ) ) Purchases of intangible assets 13 ) ) Purchase of investments in financial assets ) ) Proceeds from sale of investments in financial assets Advanced payments ) ) Proceeds from sale of equity interest in associates and joint ventures Interest received from financial assets Loans granted to associates and joint ventures 40 - Dividends received Net cash generated by / (used in) investing activities ) Financing activities: Proceeds from borrowings Repayments of borrowings ) ) Payment of non-convertible notes - ) Payment of financial leasing ) ) Dividends paid ) ) Acquisition of non-controlling interest in subsidiaries ) - Capital contribution of non-controlling interest Interest paid ) ) Capital reduction of subsidiaries - ) Loans from associates and joint ventures, net Distribution of capital of non-controlling interest in subsidiaries ) - Repurchase of treasury stock - ) Payment of seller financing of shares ) ) Issuance of non-convertible notes - Payments of derivative financial instruments - ) Acquisition of derivative financial instruments ) - Proceeds from derivative financial instruments Net cash used in financing activities ) ) Net Increase / (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year 20 Foreign exchange (loss) gain on cash and cash equivalents ) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated FinancialStatements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. The Group’s business and general information IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA”, “the Company”, “Us” or “the Society”) was founded in 1943 and is engaged in a diversified range of real estate activities in Argentina since 1991. IRSA and its subsidiaries are collectively referred to hereinafter as “the Group”. As of March 31, 2015, the Group operates in six business segments. See Note 6 to the Consolidated Financial Statements as of June 30, 2014 for a description of such segments. The group’s real estate business operations are conducted primarily through IRSA and its principally subsidiary, IRSA Propiedades Comerciales S.A. ("IRSA Propiedades Comerciales" formerly company due to change of corporate name from Alto Palermo S.A. (APSA)). Through IRSA Propiedades Comerciales and IRSA, the Group owns, manages and develops shopping centers across Argentina, a portfolio of office and other rental properties in the Autonomous City of Buenos Aires, and it entered the US real estate market in 2009, mainly through the acquisition of non-controlling interests in office buildings and hotels. Through IRSA or IRSA Propiedades Comerciales, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these consolidated financial statements to denote investment, development and/or trading properties activities. During fiscal year 2014, the Group made an investment in the Israeli market, through Dolphin Fund Ltd. (“DFL”) and Dolphin Netherlands B.V. (“DN B.V.”, and together with DFL “Dolphin”), in IDB Development Corporation (IDBD) (an Israeli Company), of an initial interest of 26.65%. As of March 31, 2015 the indirect equity interest in IDBD amounts to 49.0%. IDBD is one of the Israeli biggest and most diversified investment groups, which is involved, through its subsidiaries, in several markets and industry, including real estate, retail, agribusiness insurance, telecommunications, etc.; controlling companies as: Clal Insurance (Insurance Company), Cellcom (Mobile phone services), Adama (Agrochemicals), Super-Sol (supermarket), PBC (Real Estate), among others. IDBD went public in Tel Aviv Exchange in May, 2014. The activities of the Group’s segment “Financial operations and others” is carried out mainly through Banco Hipotecario S.A. (“BHSA”), where we have a 29.99% interest (without considering treasury shares of our own). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small and medium-sized companies and large corporations, including the provision of mortgaged loans. BHSA’s shares are listed on the Buenos Aires Stock Exchange (“BASE”). Besides that, the Group has a 43.15% interest in Tarshop S.A (“Tarshop”), which main activities are credit card and loan origination transactions. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. The Group’s business and general information (Continued) IRSA’s shares are listed and traded on both the BASE and the New York Stock Exchange (“NYSE”). IRSA Propiedades Comerciales’s shares are listed and traded on both the BASE and the NASDAQ. Cresud S.A.C.I.F y A. is our ultimate parent company and is a corporation incorporated and domiciled in Argentina. The address of its registered office is 877 Moreno St., Floor 23, Autonomous City of Buenos Aires, Argentina. These Unaudited Condensed Interim Consolidated Financial Statements have been approved for issue by the Board of Directors on May 8, 2015. 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements Basis of preparation These Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to the Unaudited Condensed Consolidated Interim Financial Statements. These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the Annual Consolidated Financial Statements of the Group as of June 30, 2014 prepared in accordance with IFRS in force. These Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. These Unaudited Condensed Interim Consolidated Financial Statements corresponding to the nine-month periods ended March 31, 2015 and 2014 have not been audited. The management believes they include all necessary adjustments to fairly present the results of each period. The Company’s nine-month periods ended March 31, 2015 and 2014 results do not necessarily reflect the proportion of the Group’s full-year results. 2.2.Significant accounting policies The principal accounting policies applied in the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2014, except for those mentioned below which were applied in these financial statements. The principal accounting policies are described in Note 2 of the Annual Consolidated Financial Statements. 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) Acquisition of assets carried out between entities under common control The Group has elected to recognize acquisition of assets or group of assets carried out between entities under common control who also qualify as “Business Combination” according to IFRS 3, using acquisition method. Total or partial disposal of foreign operation The disposal of a Group’s interest in any foreign operation amounts to any reduction of such ownership interest in the operation. The Group may fully or partially dispose its interest in foreign operation through sale, liquidation or return of contributed capital. In the case of total or partial disposals of foreign operations and once such disposal becomes effective, the Group proportionally reclassifies the disposal made, the accumulated exchange differences related to the foreign operations recognized under Other comprehensive income and accumulated under a separate item in shareholders’ equity. Onerous contract An onerous contract is defined under IAS 37 (Provisions, Contingent Liabilities and Contingent Assets) as a contract in which the unavoidable costs of meeting the obligations under the contract exceed the economic benefits expected to be received under it. Current obligations under an onerous contract are recognized and valued in the Group financial statements as a provision. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the Annual Consolidated Financial Statements for the year ended June 30, 2014, save for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) Comparative Information Balance items as of March 31, 2014 and June 30, 2014 shown in these financial statements for comparative purposes arise from Consolidated Financial Statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and year-end holidays (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4. Acquisitions and dispositions For the nine-month period ended as of March 31, 2015 Sale of investment properties On July 7, 2014, IRSA signed the transfer deed for the sale of the 19th and 20th floors of the building Maipú 1300. The total price of the transaction was Ps. 24.7 million. Such transaction generated a gain before tax of approximately Ps. 21.0 million. On September 29, 2014, the Group through its subsidiary Rigby 183 LLC (“Rigby 183”), finalized the sale of the Madison 183 Building, located in the city of New York, United States, in the sum of US$ 185 million, thus paying off the mortgage levied on the asset in the amount of US$ 75 million. Such transaction generated a gain before tax of approximately Ps. 296.5 million. On October 8, 2014, the Group through IRSA signed the transfer deed for the sale of the 22nd and 23th floors of the building Bouchard 551. The total price of the transaction was Ps. 168.7 million. Such transaction generated a gain before tax of approximately Ps. 151.4 million. 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisition and disposals (Continued) On October 22, 2014, the Group through IRSA signed the transfer deep for the sale of the 10th floor, two parking units of the Building Maipú 1300 and one parking unit of the building Libertador 498. The total price of the transaction was Ps. 12.0 million. Such transaction generated a gain before tax of approximately Ps. 10.4 million. On October 28, 2014, the Group through IRSA signed the transfer deed for the sale of 9th, 10th and 11th floors of the building Bouchard 551. The total price of the transaction was Ps. 279.4 million. Such transaction generated a gain before tax of approximately Ps. 240.5 million. On November 7, 2014, the Group through IRSA signed the transfer deed for the sale of the 21st floor of the Building Bouchard 551. The total price of the transaction was Ps. 75.6 million. Such transaction generated a gain before tax of approximately Ps. 66.7 million. On December 10, 2014, the Group through IRSA signed the transfer deed for the sale of the 9th floor of the Building Maipú 1300. The total price of the transaction was Ps. 12.5 million. Such transaction generated a gain before tax of approximately Ps. 11.0 million. All sales mentioned above led to a combined profit for the Group of Ps. 801.1 million, disclosed within the line “Gain from disposal of investment properties” in the statement of income. Decreased shareholding in Avenida Inc. On July 18, 2014, the Group - through Torodur S.A. - exercised the warrant held associated to this investment and consequently its interest in Avenida Inc. was increased to 6,172,840 shares or 35.46%. However, simultaneously, the Group’s holding was reduced to 23.01% as a result of the acquisition of 35.12% interest in the Company by a new investor. Subsequently, on September 2, 2014, Torodur S.A. sold 1,430,000 shares representing 5% of the Avenida Inc.’s capital stock in the amount of Ps. 19.1 million (US$ 2.3 million), thus reducing equity interest to 17.68% of its share capital. Such transaction generated a gain of Ps. 8.8 million which are shown in the line "Other operating results, net" in the income statements. As a result of the sale of the interest, the Group has forborne to recognize the equity interest in Avenida Inc. as investment in associates and began to consider it as a financial asset at fair value in the financial statements at March 31, 2015. 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisition and disposals (Continued) Purchases of investment properties On July 31, 2014, IRSA acquired from Cresud SACIFyA five plots of farmland of approximately 1,058 hectares located in the district of Luján and General Rodriguez, Province of Buenos Aires. The total price of the transaction was Ps. 210 million. Such property is disclosed in offices and other rental properties. Acquisition of additional interest in BHSA During the period ended March 31, 2015, the Group acquired 3,289,029 additional shares of BHSA in a total amount of Ps. 14.2 million, thus increasing its interest in such company from 29.77% to 29.99%, without consideration of Treasury shares. Investment in IDBD On July 1, 2014 Dolphin exercised all rights granted and acquired on June 30, 2014 to purchase additional shares of IDBD. As a result of exercising the mentioned rights, Dolphin received 23.1 million shares and 16 million warrants of Series 1, 2 and 3. ETH had the same amount of rights and, as a result, acquired the same amount of shares and warrants as Dolphin. Between July 9 and 14, 2014, Dolphin acquired 0.42 million shares and 0.34 million warrants Series 2 through open market transactions in the amount of NIS 1.77 million (equal to approximately US$ 0.52 million at such date). 50% of such shares and warrants Series 2 were sold to ETH in accordance with the terms and conditions of the agreement opportunely entered into between the parties. On November 2, 2014, Dolphin exercised 15,998,787 warrants Series 1 and ETH its corresponding portion. On January 19, 2015, Dolphin acquired in the open market 94,000 shares of IDBD for a total amount of NIS 0.13 million (equal to US$ 0.03 million on the purchase date) and later sold 50% to ETH in accordance with the terms and conditions of the agreement opportunely entered into between the parties. Additionally, Dolphin acquired 42,564 shares of Discount Investment Corporation Ltd, ("DIC") a subsidiary of IDBD, for a consideration of NIS 0.24 million (equal to US$ 0.06 million on the purchase date), 50% of which were offered to ETH in accordance with the terms and conditions of the agreement entered into between the parties. This time, ETH decided not to acquire the 50% of such shares. 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisition and disposals (Continued) Moreover, on January 19, 2015, IDBD issued a prospectus for a rights offering (the “Rights Offering”) for approximately NIS 800 million (the “Maximum Immediate Payment”) pursuant to an irrevocable tender offer of Dolphin, granting on January 26, 2015 1 right (a “New Right”) for each 25 shares of IDBD held. Each New Right would allow to subscribe on February 10, 2015 an amount of 45 common shares of IDBD at a price of NIS 68.04 (NIS 1.512 per share) and 20 Warrants Series 4, 19 Warrants Series 5 and 17 Warrants Series 6 issued by IDBD, with no charge. Each warrant issued by IDBD would allow the acquisition of one common share of IDBD. Series 4 falls due on February 10, 2016 and will be exercisable at NIS 1.663 per warrant. Series 5 falls due on February 12, 2017 and will be exercisable at NIS 1.814 per warrant. Series 6 falls due on February 12, 2018 and will be exercisable at NIS 1.966 per warrant. Furthermore, Dolphin agreed to (i) exercise Series 4 of Warrants for a total amount of NIS 150 million (equal to US$ 37.6 million as of March 31, 2015) provided it is so requested by the Board of IDBD within 6 to 12 months of the Rights Offering date, and (ii) exercise the remaining Warrants of Series 4, and Series 5 and 6 received as part of the Rights Offering, if two conditions are simultaneously met: (a) that IDBD and its lenders reach an agreement to amend some covenants, and (b) that the Commissioner of Capital Markets, Insurance and Savings of Israel approves control over Clal Insurance Company Ltd. (“Clal”). As a result of the Rights Offering described above, on January 26, 2015, Dolphin received 3.7 million New Rights. ETH received the same amount of New Rights in accordance with its equity participation. The Rights Offering prospectus also provided that on February 5, 2015, rights received could be traded in the open market only the mentioned date. As a result of the issuance of New Rights, the prices corresponding to committed Tender Offers mentioned in Note 9 have been adjusted accordingly to NIS 7.798 and NIS 8.188 per share for the 2015 and 2016 commitments, respectively (from NIS 8.344 and 8.761 per share, respectively), and the number of shares pledged by Dolphin were adjusted accordingly. Additionally, on February 5, 2015, Dolphin acquired 2.05 million New Rights for a total amount of NIS 0.94 million (equal to US$ 0.24 million on the purchase date), 50% of which were offered to ETH pursuant to the terms and conditions of the agreement opportunely entered into between the parties. This time ETH decided not to acquire the 50% of such New Rights. 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisition and disposals (Continued) On February 10, 2015 Dolphin executed all New Rights received and acquired in the market. Following the execution of those New Rights, Dolphin received 258,970,184 shares, 115,097,859 warrants Series 4, 109,342,966 warrants Series 5 and 97,833,180 warrants Series 6. ETH did not execute any of the New Rights it held. On that same date, Dolphin sold 71.39 million IDBD shares to IFISA, an entity indirectly controlled by Eduardo Elsztain, at the closing price of NIS 1.39 per share, making a total of NIS 99.23 million, equal to US$ 25.65 million at the exchange rate prevailing on the transaction date. Additionally, between February 9 and February 16, 2015, Dolphin acquired in the market 0.36 million shares of DIC for a total amount of NIS 2.88 million, equal to US$ 0.74 million at the exchange rate prevailing on each transaction date, 50% of which was offered to ETH under the terms of the agreement entered into between the parties. This time, ETH decided not to acquire 50% of such shares. As a result of transactions described above, on March 31, 2015, Dolphin had a total of 280,247,664 shares, 16,170,392 warrants Series 2, 15,988,787 warrants Series 3, 115,097,859 warrants Series 4, 109,342,966 warrants Series 5 and 97,833,180 warrants Series 6, which represents an equity interest of 49.0% held of IDBD. Additionally, on March 31, 2015, Dolphin held 406,978 DIC shares, which represents a direct holding of 0.48%. During February and March 2015, Dolphin and ETH exchanged communications mainly in relation to claims raised by ETH in relation to the Rights Offering and ETH’s claim to acquire its pro rata shares in IDBD owned by Dolphin, subscribed during the Rights Offering and all of the shares subsequently acquired by IFISA raising in this last case its right of first refusal. On these premises, and in accordance with the provisions agreed between Dolphin and ETH in relation to the resolution of controversies, an arbitrage proceeding has been commenced in English in Tel Aviv under Israeli Law. On the balance sheet date, an arbitrator has been appointed and the time limit applicable for Dolphin to be notified of the arbitrage claim has already started to run. At March 31, 2015, IDBD’s Board of Directors consists of nine members, three of whom have been designated by Dolphin: Eduardo Sergio Elsztain, Alejandro Gustavo Elsztain and Saúl Zang. Disposal of financial assets During August 2014, IRSA has sold through its subsidiary REIG IV the balance of 1 million shares of Hersha Hospitality Trust, at an average price of US$ 6.74 per share. 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisition and disposals (Continued) Changes in non-controlling interest IRSA Propiedades Comerciales During the period, the Group, through IRSA, acquired an additional equity interest of 0.10% in IRSA Propiedades Comerciales for a total consideration of Ps. 5.6 million. As a result of this transaction, the non-controlling interest was reduced by Ps. 0.9 million and the interest attributable to the shareholders’ of the controlling parents was reduced by Ps. 4.7 million. The equity interest in IRSA Propiedades Comerciales as of March 31, 2015 amounts to 95.80%. The effect on shareholders’ equity of this change in the equity interest in IRSA Propiedades Comerciales is summarized as follows: Ps. Carrying value of the equity interests acquired by the Group Price paid for the non-controlling interest ) Reserve recognized in the Shareholders’ equity ) Dolphin On October 30, 2014, the Group, through its subsidiaries, subscribed an additional sum of US$ 21 million in Dolphin. Such amount was allocated to increase Dolphin’s investment in IDBD. Furthermore, during February 2015 the Group through its subsidiaries, contributed an amount of US$ 105 million in Dolphin. Such amount was also allocated to increase Dolphin’s investment in IDBD. As a result, Group’s economic interest in Dolphinamounts to approximately 99.9%. Consequently, the Company recognized a decrease in non-controlling interest for an amount of Ps. 21.2 million and an increase in equity attributable to holders of the parent Sale of Associates On February 5, 2014, the Group, through Ritelco, sold its interest in Bitania 26 S.A., representing 49% of its capital stock, for an amount of US$ 4.2 million. Such transaction generated a net gain of approximately Ps. 13.3 million which are shown in the line "Other operating results, net" in the income statements. 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisition and disposals (Continued) Rigby apital reduction On October 17, 2014, Rigby 183 LLC reduced its capital stock by distributing among existing shareholders, proportionally to their shareholdings, the gain made on the sale of the Madison building. The total amount distributed is US$ 103.8 million, of which the Group received US$ 77.4 million (US$ 26.5 million through IRSA International and US$ 50.9 million through IMadison LLC) and US$ 26.4 were distributed to other shareholders. As a result of such reduction, the Group has decided to reverse the corresponding accumulated conversion difference on a pro rata basis, which amounted to Ps. 188.3 million. This reversal has been recognized in the line “"Other operating results, net" in the income statements. Conil Barter Agreement On November 5, 2014, the Group executed a conveyance deed evidencing a barter to convey title on four plots of land located in Avellaneda district. The agreement provides for the development by the acquirer of two building construction undertakings. In consideration for such work, the compensation agreed included the amount of US$ 0.01 million and delivery, within 24 months as from such agreement execution; of two functional units for commercial purposes and one functional unit for office purposes (the non-monetary compensation was valued at US$ 0.7 million). 5.Financial risk management and fair value estimates Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures on financial risk management; therefore they should be read along with the annual consolidated financial statements for the year ended June 30, 2014. There have been no changes in the risk management or risk management policies applied by the Group since year end. Fair value estimates Since June 30, 2014 there have been no significant changes in business or economic circumstances affecting the fair value of the Group's assets or liabilities (either measured at fair value or amortized cost). Furthermore, there have been no transfers between the different hierarchies used to assess the fair value of the Group’s financial instruments. 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information Segment information has been prepared and classified according to different types of businesses in which the Group conducts its activities. The Group operates in an area of “Investment and Development Properties business” which comprises the following segments: ·The “Shopping Centers” segment includes the operating results of the Group’s shopping centers portfolio principally comprised of lease and service revenues related to rental of commercial space and other spaces in the shopping centers of the Group. ·The “Offices and others” segment includes the operating results of the Group’s lease revenues of office and other rental space and other service revenues related to the office activities. ·The “Sales and Development” segment includes the operating results of the sales of Undeveloped parcels of land and/or trading properties, as the results related with its development and maintenance. Also included in this segment are the results of the sales of real property intended for rent. ·The "Hotel" segment includes the operating results of the Group’s hotels mainly comprised of room, catering and restaurant revenues. ·The “International” segment includes profit or loss on investments in subsidiaries and/or associates that mainly operate in the United States in relation to the lease of office buildings and hotels in that country, and the results arising from investment in IDBD at fair value. ·The “Financial operations and others” segment primarily includes the financial activities carried out by the associates Banco Hipotecario S.A. and Tarshop S.A., and consumer finance residual financial operations of Apsamedia S.A. (currently merged with IRSA CP). The e-commerce activities conducted through the associate Avenida Inc. are also included until the first quarter of the current fiscal year. This investment began to be considered a financial asset as from the second quarter of this fiscal year. 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information (Continued) The Group’s Executive Board periodically reviews the results and certain asset categories corresponding to these segments. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the investments in joint ventures: Cyrsa S.A., Nuevo Puerto Santa Fe S.A., Puerto Retiro S.A., Baicom Networks S.A. and Quality Invest S.A., which are reported to the Group’s Executive Board, applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line rather than in a single item as required by IFRS. Under this method, each reported asset contains the Group’s proportionate share in the same asset class in these joint ventures. As an example, the amount of investment properties reported to the Executive Board includes (i) the balance of investment properties as stated in the statement of financial position, plus (ii) the Group’s share in the balances of investment properties of joint ventures. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating results of Entertainment Holding S.A. ("EHSA") joint venture is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its low materiality and considering it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% of la Rural S.A The following asset categories are reviewed by the Group’s Executive Board: investment properties, property, plant and equipment; trading properties, goodwill, rights to receive future units through barter agreements, inventories, investment in associates and investment in EHSA joint venture. The sum of these assets, classified by business segment, is reported under “assets by segment”. Assets are allocated to each segment based on the operations and/or their physical location. Goods and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the period ended March 31, 2015: March 31, 2015 Shopping Center Offices and others Sales and developments Hotels International Financial operations and others Total Urban Properties and Investment Revenues 95 Costs ) Gross Profit / (Loss) ) 66 Gain from disposal of investment properties - General and administrative expenses ) - ) Selling expenses ) - ) ) Other operating results, net ) Profit / (Loss) from operations ) Share of profit / (loss) of associates and joint ventures - ) ) Segment Profit / (Loss) ) Investment properties - - - Property, plant and equipment - Trading properties - Goodwill - Right to receive future units under barter agreements - - - Inventories - - - Investments in associates and joint ventures - - Operating assets 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6.Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the period ended March 31, 2014: March 31, 2014 Shopping Center Offices and others Sales and developments Hotels International Financial operations and others Total Urban Properties and Investment Revenues Costs ) Gross Profit Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) Other operating results, net ) Profit / (Loss) from operations ) Share of profit / (loss) of associates and joint ventures - ) ) Segment Profit / (Loss) before financing and taxation ) Investment properties - - Property, plant and equipment - Trading properties - Goodwill - - - Right to receive future units under barter agreements - Inventories - - - Investments in associates and joint ventures - Operating assets 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between the total results of segment operations and the results of operations as per the statements of income. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS and the non-elimination of the inter-segment transactions. March 31, 2015 Total segment information Adjustment for share of profit / (loss) of joint ventures Adjustmentto income for elimination of inter-segment transactions Total as per Statement of income Revenues ) ) Costs ) ) Gross profit ) ) Gain from disposal of investment properties - - General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) Profit from operations ) - Share of (loss) / profit of associates and joint ventures ) - ) Net segment profit before financing and taxation - March 31, 2014 Total segment information Adjustment for share of profit / (loss) of joint ventures Adjustmentto income for elimination of inter-segment transactions Total as per Statement of income Revenues ) ) Costs ) ) Gross profit ) ) Gain from disposal of investment properties - - General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) ) ) Profit from operations ) - Share of profit / (loss) of associates - Net segment profitbefore financing and taxation - 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between total segment assets as per segment information and total assets as per the statement of financial position. March 31, March 31, Total Assets per segment based on segment information Less: Proportionate share in assets per segment of joint ventures (2) ) ) Plus: Investment in joint ventures (1) Other non-reportable assets Total Consolidated Assets as per Statement of financial position Represents the proportionate equity value of joint ventures that were proportionately consolidated for information by segment purposes. Below is a detail of the proportionate share in assets by segment of joint ventures included in the information reported by segment: March 31, March 31, Investment properties Trading properties Goodwill Property, plant and equipment Inventories Total proportionate share in assets per segment of joint ventures 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about main subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statements of financial position Panamerican Mall S.A. (“PAMSA”) Rigby Dolphin Fund Ltd. March 31, June 30, March 31, June 30, March 31, June 30, ASSETS Total Non-current assets - - Total Current assets TOTAL ASSETS LIABILITIES Total Non-current liabilities - - Total Current liabilities TOTAL LIABILITIES NET ASSETS Summarized statements of income and statements of comprehensive income PAMSA Rigby Dolphin Fund Ltd. March 31, March 31, March 31, March 31, March 31, 2015 (*) Revenues - Profit / (Loss) before income tax ) ) Income tax expense ) ) - - - Profit / (Loss) for the period ) ) Other comprehensive income - - ) Total comprehensive income / (loss) for the period ) Profit attributable to non-controlling interest ) Dividends paid to non-controlling interest - 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries (Continued) Summarized statement of cash flows PAMSA Rigby March 31, March 31, March 31, March 31, Net cash generated by operating activities Net cash used in investing activities ) ) ) Net cash generated by financing activities 43 ) ) Net (decrease) / increase in cash and cash equivalents. ) ) Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period The information above is the amount before inter-company eliminations. (*) As of March 31, 2014 Dolphin Fund Ltd did not accomplish with materiality criteria. 8. Interests in joint ventures As of March 31, 2015 and June 30, 2014, the joint ventures of the Group were Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A., NPSF, Entretenimiento Universal S.A. and EHSA. The shares in these joint ventures are not publicly traded. Evolution of Group’s investments in joint ventures for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 was as follows: March 31, June 30, Beginning of the period / year Capital contribution Cash dividends (ii) ) - Share of profit Capital reduction (iii) ) - End of the period / year (i) (i) As of June 30, 2014 Includes Ps. (59) reflecting interests in companies with negative equity, which were disclosed in “Provisions” (see Note 23). (ii) During the period, the Group cashed dividends from Cyrsa and Nuevo Puerto Santa Fe S.A. in the amount of Ps. 31.0 million and Ps. 2.6 million, respectively. (iii) During the nine-month period ended March 31, 2015, Cyrsa S.A. distributed dividends due to capital reduction in the amount of Ps. 110.9 million. 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Interests in associates As of June 30, 2014, the associates of the Group were New Lipstick LLC, BHSA, IDBD, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. (“BACS”), Bitania 26 S.A. and Avenida Inc. As of March 31, 2014, the associates of the Group were New Lipstick LLC, BHSA, IDBD, Tarshop S.A., Manibil S.A., Lipstick Management LLC and Banco de Crédito y Securitización S.A. (“BACS”). Changes in the Group’s investments in associates for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: March 31, June 30, Beginning of the period / year Acquisition / Increase in equity interest in associates (see Note 4) Capital contributions Share of (loss) / profit ) Currency translation adjustment ) Cash dividends (ii) ) ) Sale of equity interest (see Note 4) ) - Reclassification to financial instruments (see Note 4) ) - Net loss on investments at fair value ) ) End of the period / year (i) (i)Includes Ps. (299,222) and Ps. (176,923) reflecting interests in companies with negative equity as of March 31, 2015 and June 30, 2014, respectively, which are disclosed in “Provisions” (see Note 23). (ii) During the period, the Group cashed dividends from BHSA in the amount of Ps. 12.9 million. During the year ended June 30, 2014, the Group cashed dividends from BHSA and Manibil S.A. in the amount of Ps. 9.2 million and Ps. 0.8 million, respectively. Restrictions, commitments and other matters in respect of associates IDBD As part of the purchase agreement, Dolphin and ETH have agreed to participate jointly and severally in capital increases resolved by the Board of Directors of IDBD to carry out its business plan during 2014 and 2015, in amounts of at least NIS 300 million in 2014 and NIS 500 million in 2015 (approximately equal to US$ 75.4 million and US$ 125.6 million at the exchange rate prevailing on March 31, 2015). As of March 31, 2015, Dolphin has made a total capital contribution of NIS 595.1 million (which includes NIS 400 million as advance payment of the commitment assumed) and ETH has contributed NIS 203.5 million in IDBD. As a result, Dolphin has completed the required contributions, while IDBD is still claiming ETH for the payment of the remaining balance committed by ETH for a total of NIS 196.5 million, with joint and several liability of Dolphin. 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Interests in associates (Continued) Furthermore, under the purchase agreement, Dolphin and ETH have agreed jointly and severally to make one or more Tender Offers for the purchase of shares in IDBD for an aggregate amount of NIS 512.09 million (equal to approximately US$ 128.7 million at the exchange rate prevailing on March 31, 2015), based on the following scheme: (i) before December 31, 2015, an amount of at least NIS 249.8 million at a share price of NIS 7.798 (adjusted for Rights Offering as of March 31, 2015, subject to adjustments) and (ii) before December 31, 2016 an amount of at least NIS 512.09 million less the tender offer conducted in 2015, at a share price of NIS 8.188 (adjusted for Rights Offering as of March 31, 2015, subject to adjustments). To secure compliance with the tender offers, an aggregate amount of 34,130,119 shares of IDBD were pledged as of March 31, 2015. Additionally, as of March 31, 2015, 49,695,135 shares, 23,950,072 warrants Series 4, 22,752,569 warrants Series 5 and 20,357,561 warrants Series 6 of IDBD held by Dolphin were deposited in an escrow account and pledged, and they should be shortly transferred to an account without restrictions. As of the balance sheet date, Tender Offers have not been carried out. On the other hand, the purchase agreement provides that Dolphin and ETH shall jointly and severally pay to creditors who participated in the restructuring arrangement indicated above the additional sum of NIS 100 million (equal approximately to US$ 26 million at the exchange rate prevailing on December 31, 2014), in the event that IDBD executes the sale of its equity interest in the subsidiary Clal Insurance Enterprises Holdings Ltd. before December 31, 2014 and provided that: (i) the sale price shall not be lower than NIS 4,200 million (equal to approximately US$ 1,078 million at the exchange rate prevailing on December 31, 2014) and (ii) the transaction is closed before June 30, 2015, provided that IDBD has received by the latter date a payment of at least NIS 1,344 million (gross) (equal to approximately US$ 345 million at the exchange rate prevailing on December 31, 2014). As of December 31, 2014, IDBD did not execute the sale of its interest in Clal Insurance Enterprises Holdings Ltd. Given that, as of December 31, 2014, IDBD did not perfect the above mentioned sale, the additional commitment assumed by Dolphin and ETH ceased to have effect. On May 12, 2014, the shares of IDBD started to trade in the Tel Aviv Stock Exchange, Israel; as a result, all of the shares (including pledged shares) were held in trust at Bank Leumi Le-Israel to secure compliance with lock-up provisions of Chapter D of the Tel Aviv Stock Exchange Rules, whereby shares listed under an IPO (initial public offering) may not be freely disposed of for a term of 18 months, which are then released at a rate of 2.5% per month beginning on the fourth month of the IPO date. Hence, in accordance with Tel Aviv Rules applicable as of March 31, 2015, 47,489,037 shares and 335,715 warrants of each of the Series 2 and 3 were still subject to lock-up provisions under the terms described above. 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Interests in associates (Continued) Furthermore, as established in Note 4, Dolphin agreed to (i) exercise Series 4 of warrants for a total amount of NIS 150 million (equal to US$ 37.6 million as of March 31, 2015) provided it is so requested by the Board of IDBD within 6 to 12 months of the Rights Offering date, and (ii) exercise the remaining warrants of Series 4, and Series 5 and 6 received as part of the Rights Offering, if two conditions are simultaneously met, to wit: (a) that IDBD and its lenders reach an agreement to amend some covenants, and (b) that the Commissioner of Capital Markets, Insurance and Savings of Israel approves control over Clal Insurance Company Ltd. (“Clal”). Finally, Dolphin agreed to a capital injection, directly or through any of its affiliates, to IDBD in an amount ranging between NIS256 million and NIS400 million, as follows: (i) NIS 256 million by exercising New Rights of Dolphin resulting from the Rights Offering; (ii) an additional investment (the “Additional Investment”) in a sum equal to (a) the Maximum Immediate Payment less (b) the amount received by IDBD as a result of the Rights Offering, excluding the exercise of the New Warrants, but in no case will it exceed the amount of NIS 144 million. The Additional Investment would be made by Dolphin or any of its affiliates by exercising the additional rights to be acquired by them, or –should such rights not be acquired – by participating in another rights offering to be executed by IDBD. On February 10, 2015 Dolphin subscribed a total of NIS 391.6 million, with a remaining commitment to contribute NIS 8.4 million. See Note 41 "Subsequent events". BHSA On October 31, 2014 the Bank was notified of Ruling 685 dated October 29, 2014 issued by the Superintendence of Financial Entities and Exchange Offices in proceedings conducted pursuant to Financial Investigation Case Number 1320, whereby the Bank and its officers were charged with alleged infringements to rulings on assistance to Non-Financial Public Sector, excess credit risk exposure to non-financial public sector, excess collateralization, failure to comply with minimum capital requirements and objections to the accounting treatment afforded to the transaction “Cer Swap Linked to PG08 and External Debt”; and moreover, delays in communicating the appointment of new members of the board and to file documentation related to new members of the board designated by the Shareholders’ Meetings. Such a ruling assessed a fine in the amount of Ps. 4.04 million to BHSA and fines of diverse amounts to incumbent and former members of the Board and managers. Against such penalty, on November 25, 2014 BHSA and other affected parties filed a writ of appeal, as per the provisions of section 42 of the Financial Entities Act, which was sent by the BCRA to the National Court of Appeals in Administrative Litigation Matters, and will be decided by Division I of said Court of Appeals. Moreover, the same Division will also decide on motions for injunctions filed on December 30, 2014 by the Bank and the persons affected by the collection proceedings filed by the BCRA for the collection of penalties. Notwithstanding the expectations to get a judicial revocation of the penalties applied by the BCRA, Banco Hipotecario S.A. has set up an allowance equal to 100% of the penalty applied by the ruling. 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment properties Changes in the Group’s investment properties for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Shopping Center portfolio Office buildings and other rental properties portfolio Undeveloped parcel of lands Properties under development (ii) Total At July 1, 2013: Costs Accumulated amortization ) ) - - ) Residual value Year ended June 30, 2014 Opening residual value Additions Currency translation adjustment - - - Reclassification of held for sale - ) - - ) Disposals ) ) - ) ) Transfers ) Financial costs capitalized - - - Depreciation (i) ) ) - - ) Closing residual value At June 30, 2014: Costs Accumulated amortization ) ) - - ) Residual value Period ended March 31, 2015: Opening residual value Additions - Transfers (iii) - - ) - Transfers to property, plant and equipment - - ) Disposals - ) Depreciation (i) ) ) - - ) Closing residual value At March 31, 2015: Costs Accumulated amortization ) ) - - ) Residual value (i)Depreciation charges of investment property were included in “Costs” in the statement of income (Note 29). (ii) As of March 31, 2015, include Ps. 27,713 corresponding to works in Alto Comahue Shopping Center and Ps. 1,311 in Distrito Arcos Shopping Center. (iii)Includes transfers due to the inauguration of Alto Comahue and Distrito Arcos Shopping Centers. 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 10.Investment properties (Continued) The following amounts have been recognized in the statement of income: March 31, March 31, Rental and service income Direct operating expenses ) ) Development expenditures ) ) Gain from disposal of investment property Borrowing costs incurred during the nine-month period ended March 31, 2015 of Ps. 12,956, were capitalized at the rate of the Company’s general borrowings, which amounts to 15%. Those costs correspond to Alto Comahue. Capitalization of financial costs has ceased since the completion of the shopping mall. In respect of Arcos del Gourmet S.A., in December 2013, the Judicial Branch confirmed an injunction order that suspended the opening of the shopping center on the grounds that it did not have certain governmental permits in the context of two legal proceedings, where a final decision has been rendered for the company. The plaintiff filed a petition for the continuation of the preliminary injunction by means of an extraordinary appeal of unconstitutionality which was by the lower and appellate courts; consequently, it filed an appeal with the CABA Higher Court of Justice, which so far has not rendered a decision. 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment properties (Continued) The following is a detailed summary of the Group's investment properties by type at March 31, 2015 and June 30, 2014: Net book amount Name March 31, June 30, Shopping centers: Abasto de Buenos Aires Alto Palermo Shopping Alto Avellaneda Paseo Alcorta Alto Noa Buenos Aires Design Patio Bullrich Alto Rosario Mendoza Plaza Dot Baires Shopping Córdoba Shopping Patio Olmos Soleil Factory Alto Comahue - Distrito Arcos - Subtotal Shopping Centers Office building and other rental properties portfolio: Bouchard 551 Bouchard 710 Dique IV Intercontinental Plaza Libertador 498 Maipú 1300 Suipacha 652 Torre BankBoston República building Dot building Building annexed to DOT La Adela - Santa María del Plata Ocampo parking space Others Total Office and Other rental properties portfolio Undeveloped parcels of lands: Santa María del Plata Catalinas Norte Pilar Luján plot of land Caballito - Ferro Others Total undeveloped parcels of land Properties under development: Distrito Arcos Alto Comahue Total properties under development Total 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Hotel buildings and facilities Buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total At July 1st, 2013: Cost Accumulated depreciation ) Residual value - Year ended June 30, 2014 Opening residual value - Additions - Currency translation adjustment - - 92 - - 92 Disposals ) - - ) - ) Transfers - Depreciation charge (i) - ) Closing residual value - At June 30, 2014: Cost Accumulated depreciation ) Residual value - Period ended March 31, 2015 Opening residual value - Additions Currency translation adjustment - - 74 - - 74 Transfers of investment properties - ) - ) Depreciation charge (i) Closing residual value At March 31, 2015: Cost Accumulated depreciation ) Residual value (i)Depreciation charges of property, plant and equipment were included in “General and administrative expenses” and “Costs” in the statement of income (Note 29). 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Property, plant and equipment (Continued) The following is a detailed summary of hotels and facilities included in property, plant and equipment of the Group by type at March 31, 2015 and June 30, 2014: Net book amount Name March 31, June 30, Hotels: Llao Llao Hotel Intercontinental Sheraton Libertador Total Hotels Trading properties Changes in the Group’s trading properties for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Completed properties Properties under development Undeveloped sites Total At July 1st, 2013 Additions - Currency translation adjustment - - Transfers - ) Disposals ) - - ) At June 30, 2014 Additions - - Currency translation adjustment - ) - ) Disposals ) - - ) At March 31, 2015 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trading properties (Continued) The following is a detailed summary of the Group´s trading properties by type as of March 31, 2015 and June 30, 2014: Net book Amount Description March 31, June 30, Under developed sites: Air space Coto Neuquén Project Total under developed sites Properties under development: Vista al Muelle Zetol Pereiraola Total properties under development Completed properties: Abril El Encuentro - 79 San Martín de Tours Entre Rios 465/9 apartment Condominio I Condominio II Caballito Nuevo 23 Total completed properties Total 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Intangible assets Changes in the Group’s intangible assets for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Goodwill Computer software Rights of use (ii) Right to receive future units under barter agreements (iii) Others Total At July 1st, 2013 Cost Accumulated depreciation - ) - - ) ) Residual value Year ended June 30, 2014 Opening residual value Additions - - - Currency translation adjustment - Disposals - ) - - - ) Transfers - - - ) - ) Reclassification of held for sale ) - ) Amortization charges (i) - ) - - ) ) Residual value at year end At June 30, 2014 Cost Accumulated depreciation - ) - - ) ) Residual value Period ended March 31, 2015: Opening residual value Additions - - - Disposals ) ) - - - ) Amortization charges (i) - ) ) - ) ) Residual value at period end Period ended March 31, 2015: Cost Accumulated depreciation - ) ) - ) ) Residual value (i) Amortization charges of intangible assets are included in “General and administrative expenses” in the statement of income (Note 29). There are no impairment charges for any of the years / period presented. (ii) Correspond to Distrito Arcos. Depreciation began in January, 2015, upon delivery of the shopping center. (iii) Correspond to receivables in kind representing the right to receive residential apartments in the future by way of barter agreements. 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Inventories Breakdown of Group’s inventories as of March 31, 2015 and June 30, 2014 were as follows: March 31, June 30, Current Hotel supplies Materials and others items of inventories Current inventories Total inventories Financial instruments by category Determination of fair values IFRS 9 defines the fair value of a financial instrument as the amount for which an asset could be exchanged, or a financial liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. In the case of Level 1, valuation is based on quoted prices (unadjusted) in active markets for identical assets and liabilities that the Company can refer to at the date of valuation. A market is deemed active if transactions of assets and liabilities take place with frequency and in sufficient quantity. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds and mortgage bonds for which quoted prices in active markets are available. In the case of securities, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. If the financial instrument concerned has a fixed contract period, the inputs used for valuation must be observable for the whole of this period. The financial instruments the Group has allocated to this level mainly comprise interest rate swaps and foreign currency future contracts. 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as no market data are available. The inputs used reflect the Group’s assumptions regarding the factors which market players would consider in their pricing. The Group uses the best available information for this, including internal company data. The Group has allocated to this level shares and warrants of Supertel, the call option of Arcos del Gourmet S.A. (with a fair value of zero at the end of the period) and commitment to tender offer of shares in IDBD. The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level-3 instruments. The team directly reports to the Chief Financial Officer (“CFO”). The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of March 31, 2015 and June 30, 2014 and their allocation to the fair value hierarchy: March 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities of TGLT - - - Investment in preferred shares of Supertel - - - Investment in equity securities of Avenida Inc. - - - Mutual funds - - - Banco Macro bonds - - - Public companies securities - - - Government bonds - - Derivative financial instruments: - Warrants of IDBD - Cash and cash equivalents: - Mutual funds - - Investment in associates: - IDBD - - Total assets March 31, 2015 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Commitment to tender offer shares in IDBD - - Borrowings: - Other borrowings - - Provisions: - Onerous contracts - - Total liabilities - 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) June 30, 2014 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities of TGLT - - - Investment in equity securities of Hersha - - - Investment in preferred shares of Supertel - - - Mutual funds - - - Banco Macro bonds - - - Government bonds - - - Public companies securities - - Derivative financial instruments: - Foreign-currency future contracts - - - IDBD preemptive rights - - - Interest rate swaps (i) - - Cash and cash equivalents: - Mutual funds - - Investment in associates: - IDBD - - Total assets (i) Includes Ps. 299 in the line Assets held for sale (See note 39). June 30, 2014 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Foreign-currency future contracts - - - Commitment to tender offer shares in IDBD - - Borrowings - Other borrowings - Total liabilities The following table presents the changes in Level 3 instruments for the period ended March 31, 2015 and June 30, 2014: Shares of Supertel Warrants of Supertel Commitment to tender offer of shares in IDBD Total Total as of July 1, 2013 - Currency translation adjustment - - ) ) Total gains / (losses) for the year 2014 (i) Balance at June 30, 2014 - ) ) Currency translation adjustment - - ) ) Total gain / (losses) for the period (i) - ) ) Balance at March 31, 2015 - ) ) (i)The gain / (loss) is not realized as of March 31, 2015 and June 30, 2014 and is accounted for under “Financial results, net” in the statement of income (Note 32). 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 15.Financial instruments by category (Continued) Upon initial recognition (January, 2012), the consideration paid for the Shares and Warrants of Supertel was assigned to both instruments based on the relative fair values of those instruments upon acquisition. The fair values of these instruments exceeded the price of the transaction and were assessed using a valuation method that incorporates unobservable market data. Given the fact that the fair value of these instruments was estimated by applying the mentioned method, the Group did not recognize a gain of US$ 7.9 million at the time of initial recognition. As of June 30, 2014, the fair value of the Warrants of Supertel determined using the mentioned technique was minor than the gain not recognized at the time of initial recognition; remaining thus the Warrants remain valued at an amount of zero. According to Group estimates, all things being constant, a 10% decline in the price of the underlying assets of Shares and Warrants of Supertel (data observed in the market) of Level 3 as of March 31, 2015, would reduce pre-tax income by Ps. 28.5 million. According to Group estimates, all things being constant, a 10% increase in the credit spread (data which is not observable in the market) of the Shares and Warrants of Supertel used in the valuation model applied to Level 3 financial instruments as of March 31, 2015, would increase pre-tax income by Ps. 1.8 million. The rate used as of March 31, 2015 was 13.94%. When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Group uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Range Derivative on tender offer IDBD Black-Scholes Theoretical price Underlying asset price; share price volatility (historical) and money market interest-rate curve (ILS rate curve). Underlying asset price 1.1to 1.6 Share price volatility 60% to 80% Money market interest-rate 0.25% to 0.4% Onerous contract and warrant IDBD Black-Scholes Theoretical price Underlying asset price; share price volatility (historical) and money market interest-rate curve (ILS rate curve). Underlying asset price 1.1 to 1.6 Share price volatility 60% to 80% Money market interest-rate 0.25% to 0.4% Loan for the purchase of IDBD shares Market price of underlying asset Theoretical price Underlying asset price - Interest rate swaps Cash flow Theoretical price Interest rate and cash flow forward contract. - Preferred shares of Supertel Binomial tree Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor rate). Underlying asset price 1.58 to 1.93 Share price volatility 56% to 75% Money market interest-rate 0.95% to 1.19% Warrants of Supertel Black-Scholes Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor rate). Underlying asset price 1.58 to 1.93 Share price volatility 56% to 75% Money market interest-rate 0.95% to 1.19% Call option of Arcos Discounted cash flow - Projected income and discounted interest rate. - 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Restricted assets Group’s restricted assets as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Current Deposit in escrow - Total current restricted assets - Total restricted assets - Trade and other receivables Group’s trade and other receivables as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Non-current Trade, leases and services receivables Less: allowance for trade receivables ) ) Non-current trade receivables Trade receivables of joint venture VAT receivables Prepaid expenses Others Non-current other receivables Related parties (Note 34) Total non-current trade and other receivables 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables (Continued) March 31, June 30, Current Consumer financing receivables Trade, leases and services receivables Receivables from hotel operations Checks to be deposited Trade and lease debtors under legal proceedings Less: allowance for trade receivables ) ) Current trade receivables VAT receivables Other tax receivables Loans granted Prepaid expenses Advance from vendors Contributions to be paid in by non-controlling interests - Others Less: allowance for other receivables ) ) Current other receivables Related parties (Note 34) Current trade and other receivables Total trade and other receivables Movements on the Group’s allowance for trade and other receivables are as follows: March 31, June 30, Beginning of the period / year Additions Unused amounts reversed ) ) Used during the period / year ) ) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 29). Amounts charged to the provision account are generally written off, when there is no expectation of recovering additional cash. 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investments in financial assets Group’s investments in financial assets as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Non-current Financial assets at fair value Investment in equity securities in TGLT Investment in preferred shares of Supertel Investment in equity securities in Avenida Inc. (see Note 4) - Financial assets at amortized cost Non-Convertible Notes related parties (Note 34) - Total investments in non-current financial assets Current Financial assets at fair value Mutual funds Investment in equity securities in Hersha (see Note 4) - Banco Macro bonds Public companies securities Government bonds Financial assets at amortized cost Non-Convertible Notes related parties (Note 34) - Total investments in current financial assets Total investments in financial assets 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Derivative Financial Instruments Group’s derivative financial instruments as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Assets Non-current Warrants of IDBD (see Note 4) - Total non-current derivative financial instruments - Current Interest rate swaps - Warrants of IDBD (see Note 4) - Foreign-currency future contracts - IDBD preemptive rights (see Note 4) - Total current derivative financial instruments Total assets Liabilities Non-current Commitment to tender offer shares in IDBD (see Note 4) ) ) Total non-current derivative financial instruments ) ) Current Commitment to tender offer shares in IDBD (see Note 4) ) - Foreign currency future contracts (Note 34) - ) Total current derivative financial instruments ) ) Total liabilities ) ) Cash flow information The following table shows the amounts of cash and cash equivalents as of March 31, 2015 and June 30, 2014: March 31, June 30, Cash at bank and on hand Mutual funds Total cash and cash equivalents 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information (Continued) Following is a detailed description of cash flows generated by the Group’s operations for the nine-month periods ended March 31, 2015 and 2014: Note March 31, March 31, Loss for the period ) ) Adjustments for: Income tax expense 25 ) Retirement of obsolete property, plant and equipment 11 - 60 Amortization and depreciation 29 Gain from disposal of investment property 10 ) ) Dividends received 32 ) ) Share-based payments 33 Gain from derivative financial instruments 32 ) Changes in fair value of investments in financial assets 32 ) Interest expense, net 32 (Loss) from disposal of associates 31 ) - Provisions and allowances Share of profit / (loss) of associates and joint ventures ) Gain on repurchase of Non-Convertible notes 32 - Unrealized foreign exchange loss, net Changes in operating assets and liabilities: Increase in inventories ) ) Decrease in trading properties (Increase) / Decrease in trade and other receivables ) Increase / (Decrease) in trade and other payables ) Decrease in salaries and social security liabilities Decrease in provisions ) ) Net cash generated by operating activities before income tax paid The following table shows a detail of non-cash transactions occurred in the periods ended March 31, 2015 and 2014: March 31, March 31, Decrease in borrowings through a decrease in equity investments in subsidiaries, associates and joint ventures - Reimbursement of expired dividends Dividends payable - Increase in investment properties through a decrease in financial assets - Increase in borrowings through a decrease in dividends payable - Increase in financial assets through a decrease in equity investments in associates and joint ventures - Increase in restricted assets through a decrease in assets held for sale - Increase in Property, Plant and Equipment through an increase in borrowings Increase in investment properties, through a decrease in property, plant and equipment - Decrease in investment properties through an increase in intangible assets - 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other liabilities Group’s trade and other payables as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Non-current Admission rights Sale and rent payments received in advance Guarantee deposits Non-current trade payables Tax payment facilities plan Deferred income tax Others Non-current other payables Related parties (Note 34) 51 Non-current trade and other payables Current Trade payables Accrued invoices Guarantee deposits Admission rights Sale and rent payments received in advance Current trade payables VAT payables Deferred revenue Other tax payables Dividends payable to non-controlling shareholders Capital contributions paid in by minority shareholders - Others Current other payables Related parties (Note 34) Current trade and other payables Total trade and other payables 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Salaries and social security liabilities Group’s Salaries and social security liabilities as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Non-current Social security payable Total non-current salaries and social security liabilities Current Provision for vacation, bonuses and others Social security payable Others Total current salaries and social security liabilities Total salaries and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims (i) Tax and social security claims (i) Investments in associates and joint ventures (ii) Onerous contracts (iii) Total At July 1st, 2013 - Additions - Recovery ) ) - - ) Used during the period ) - - - ) Contributions - - ) - ) Foreign exchange gain - - - At June 30, 2014 - Additions Recovery ) ) ) - ) Used during the period ) - - - ) Contributions - - ) - ) Foreign exchange gain - - At March 31, 2015 (i) Additions and recoveries are included in "Other operating results, net". (ii) Corresponds to equity interests in affiliates with negative equity, principally New Lipstick LLC. Additions and recoveries are included in "Share of profit / (loss) of associates and joint ventures". (iii) See Note 9. Additions and recoveries are included in "Other financial results". 47 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Provisions (Continued) Disclosure of total provisions in current and non-current is as follows: March 31, June 30, Non-current Current 48 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings The breakdown of the Group borrowings as of March 31, 2015 and June 30, 2014 was as follows: Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value of share capital March 31, June 30, Non-current NCN IRSA due 2015 Unsecured Ps. Floating Badlar + 395ps - - NCN IRSA due 2017 Unsecured US$ Fixed 8.5% NCN IRSA due 2017 Unsecured Ps. Floating Badlar + 450 ps NCN APSA due 2017 Unsecured US$ Fixed 7.875% NCN IRSA due 2020 Unsecured US$ Fixed 11.5% Seller financing of plot of land (v) Secured US$ Fixed 3.5% Seller financing of Soleil Factory (i) Secured US$ Fixed 5% - - Seller financing of Zetol S.A. (ii) Secured US$ Fixed 3.5% Bank loans Unsecured Ps. Fixed 15.25% Syndicated loan (iii) Unsecured Ps. Fixed (iii) Banco Provincia de Buenos Aires loan (iv) Unsecured Ps. Fixed - - - Related parties (Note 34) Unsecured Ps. Fixed 15.25% Related parties (Note 34) Unsecured Ps. Fixed 24.00% - Related parties (Note 34) Unsecured Ps. Floating Badlar Finance leases obligations Secured US$ Fixed 7% to 14.5% Total Non-current borrowings 49 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings (Continued) Book value Secured / unsecured Currency Rate Effective interest rate % Nominal Value of share capital March 31, June 30, Current NCN IRSA due 2015 Unsecured Ps. Floating Badlar + 395ps NCN IRSA due 2017 Unsecured US$ Fixed 8.5% NCN IRSA due 2017 Unsecured Ps. Floating Badlar + 450ps NCN APSA due 2017 Unsecured US$ Fixed 7.875% NCN IRSA due 2020 Unsecured US$ Fixed 11.5% Short-term loans Unsecured Ps. Fixed 15.25% Bank overdrafts Unsecured Ps. Floating - - Syndicated loan (iii) Unsecured Ps. Fixed (iii) Banco Provincia de Buenos Aires loan (iv) Unsecured Ps. Fixed - Seller financing of plot of land (v) Secured US$ Fixed 3.5% - - Seller financing of Soleil Factory (i) Secured US$ Fixed 5% - - Seller financing of Zetol S.A. (ii) Secured US$ Fixed 3.5% - - Other borrowings Unsecured - Related parties (Note 34) Unsecured Ps. Fixed 15.25% 71 Related parties (Note 34) Unsecured Ps. Floating Badlar + 300bps Finance leases obligations Secured US$ Fixed 7% to 14.5% Total Current borrowings Total borrowings NCN: Non-convertible Notes (i) Seller financing of Soleil Factory (investment properties): Mortgage financing of US$ 20.7 million with a fixed 5% interest rate due in June 2017. As of the date of these financial statements, the mentioned capital is fully canceled. (ii) Seller financing of Zetol S.A. (trading properties): Mortgage financing of US$ 7 million with a fixed 3.5% interest rate. The balance is payable, by choice of the seller, in money or with the delivery of units in buildings to be built representative of 12% of the total marketable square meters built. (iii) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.01%. On June 12, 2013 the Company subscribes a new syndicated loan for Ps. 111,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.25%. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario (Note 34). (iv) On December 12, 2012, the Group subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal will be repaid in 9 quarterly consecutive installments beginning in December 2013. Additionally, on February 3, 2014 a new loan has been subscribed for Ps. 20 million. As of the date of these financial statements, the mentioned capital is fully canceled. On December 23, 2014, a new loan with Banco Provincia de Buenos Aires for Ps. 120 million has been subscribed. Principal will be payable in only one installment due on June 19, 2015. (v) Seller financing of plot of land - Vista al Muelle S.A. in Canelones, Uruguay (Trading properties). 50 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Taxes The details of the provision for the Group’s income tax, is as follows: March 31, March 31, Current income tax ) ) Deferred income tax Minimum Presumed Income tax (MPIT) ) - Income tax ) The gross movement on the deferred income tax account is as follows: March 31, June 30, Beginning of the period / year ) Use of tax loss carryforwards ) - Cumulative translation adjustment ) ) Assets held for sale ) Income tax expense and deferred income tax End of period / year The Group did not recognize deferred income tax assets of Ps. 25.3 million and Ps. 22.9 million as of March 31, 2015 and June 30, 2014, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of certain Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of such Group’s operations, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient taxable income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below is a reconciliation between income tax recognized and that which would result applying the prevailing tax rate on Profit before income tax for the nine-month periods ended March 31, 2015 and 2014: March 31, March 31, Tax calculated at the tax rates applicable to profits in the respective countries ) Permanent differences: Share of profit / (loss) of associates and joint ventures ) Unrecognized tax losses ) Change of measurement and partial disposal of Avenida Inc. ) - Non-taxable income and others ) ) Income tax ) Minimum Presumed Income tax (MPIT) - 51 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Shareholders’ equity Special reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. Repurchase plan involving common shares and GDS issued by IRSA On July 25, 2013, IRSA’s Board of Directors set forth the terms and conditions governing the purchase of the Company’s own stock pursuant to Section 64 of Law No. 26,831 and the CNV’s regulations, for up to an aggregate amount of Ps. 200.0 million and up to 5% of the capital stock. During the year ended June 30, 2014, the Company repurchased 533,947 common shares (nominal value Ps. 1 per share) for a total of Ps. 5.2 million and 437,075 GDS (representing 4,370,750 common shares) for a total amount of US$ 5.2 million. On June 10, 2014, the Board of Directors of IRSA resolved to terminate the stock repurchase plan that was approved by resolution of the Board on July 25, 2013, and modified by resolutions adopted on September 18, 2013, October 15, 2013 and October 22, 2013. During the term of the Stock Repurchase Plan, IRSA has repurchased 4,904,697 shares for an aggregate amount of Ps. 37.9 million. 52 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Revenues March 31, March 31, Base rent Contingent rent Admission rights Averaging scheduled rent escalation Parking fees Letting fees Service charges Property management fee Others Total rental and service income Sale of trading properties Hotel operations Consumer financing 95 Total other revenue Total revenues Costs March 31, March 31, Costs of rental and services costs Cost of sale and development Costs from hotel operations Costs from consumer financing 29 Total costs Expenses by nature The Group disclosed expenses the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Group. 53 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the period ended March 31, 2015: Group Costs Cost of sale and development Costs of rental and services Costs from consumer financing Costs from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses - Maintenance, security, cleaning, repair and others 10 Advertising and others selling expenses - - Taxes, rates and contributions - Amortization and depreciation - Director´s fees - Fees and payments for services 19 Food, beverage and other lodging expenses - - - Other expenses - Leases and service charges - Allowance for trade and other receivables (charge and recovery) - Cost of sales of properties - Total expenses by nature 29 54 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the period ended March 31, 2014: Group Costs Cost of sale and development Costs of rental and services Costs from consumer financing Costs from hotel operations General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses - Maintenance, security, cleaning, repair and others 3 Advertising and others selling expenses 11 - - Taxes, rates and contributions - - Amortization and depreciation 4 - Director´s fees - Fees and payments for services 34 Food, beverage and other lodging expenses - - - Other expenses 24 2 Leases and service charges - Allowance for trade and other receivables (charge and recovery) - 38 Cost of sales of properties - Total expenses by nature 55 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs March 31, March 31, Salaries, bonuses and social security expenses Costs of equity incentive plan and defined contribution plan Other employee costs and benefits Total employee costs Other operating results, net March 31, March 31, Gain from disposal of equity interest in associates - Expenses related to transfers of investment property to subsidiaries (1) ) - Reversal of currency translation adjustment (2) - Donations ) ) Judgments and other contingencies (3) ) ) Tax on shareholders’ personal assets ) ) Others ) Total other operating results, net ) (1)On December 22, 2014, IRSA conveyed title on the properties located in Bouchard 710, Suipacha 652, Torre BankBoston, República Building, Intercontinental Plaza and the plot of land next to the latter, to its subsidiary IRSA Propiedades Comerciales, which as from such date continue to operate such properties. This transfer has had no effects whatsoever in the consolidated financial statements of the Group other than the expenses and taxes associated to the transfer. (2)Corresponds to the reversal of the translation reserve generated in Rigby following the partial repayment of principal of the company (see Note 4). (3)Includes legal costs and expenses. Financial results, net March 31, March 31, Finance income: - Interest income - Foreign exchange - Dividends income Total finance income Finance costs: - Interest expense ) ) - Foreign exchange ) ) - Other finance costs ) ) Subtotal finance costs ) ) Less: Capitalized finance costs Total finance costs ) ) Other financial results: - Fair value gain of financial assets and liabilities at fair value through profit or loss, net ) - (Loss) / Gain on derivative financial instruments, net ) - Loss on repurchase of Non-Convertible Notes - ) Total other financial results ) Total financial results, net ) ) 56 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share-based payments Equity incentive plan The Group incurred a charge of Ps. 24,170 and Ps. 12,541 for the nine-month periods ended March 31, 2015 and 2014, respectively. Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2014. Below is a description of new operations made during the nine-month periods: Transfer of tax credits In February 2015, “Exportaciones Agroindustriales S.A.” (EAASA) (a company owned by CRESUD S.A.C.I.F. y A.) assigned upon IRSA Propiedades Comerciales S.A. (successor due to a change in name of Alto Palermo S.A. (APSA)), Ps. 19 million pertaining to VAT refunds for exports originated in such company’s economic activity. Acquisition of financial assets In March 2015, through Emprendimientos Recoleta S.A. (ERSA) and Panamerican Mall S.A. (PAMSA), the Group purchased 12,072,900 non-convertible Notes at nominal value from CRESUD S.A.C.I.F. y A., for a total amount of Ps. 109.9 million. 57 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of March 31, 2015: Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Parent Company - Cresud S.A.C.I.F. y A. Reimbursement of expenses - - - 37 - ) - - - Sale of good and/or services - Share-based payments - ) - - - Long-term incentive plan - ) - - - Management Fees - ) - - - Corporate services - ) - - - Non-Convertible Notes - ) ) - Leases and/or rights of use - Total Parent Company - - - ) ) ) - Associates Banco Hipotecario S.A. Reimbursement of expenses - ) - - Borrowings - ) ) - Leases and/or rights of use - Mortgage bonds - - - 8 - Commissions per stands - - - 47 - Lipstick Management LLC Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Banco de Crédito y Securitización S.A. Leases and/or rights of use - - - 44 - Tarshop S.A. Leases and/or rights of use - ) ) - - - Reimbursement of expenses - Total Associates - - - ) - 58 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Joint Ventures Baicom Networks S.A. Contributions to be paid in - - 10 - Management fees - - - 12 - Borrowings - Reimbursement of expenses - Entertainment Holding S.A. Reimbursement of expenses - Borrowings - - - 69 - Entretenimiento Universal S.A. Reimbursement of expenses - Borrowings - - - 77 - Boulevard Norte S.A. Reimbursement of expenses - Borrowings - - - 5 - Cyrsa S.A. Borrowings - ) - - Reimbursement of expenses - - - 21 - ) - - - Credit due to capital reduction - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - (5 ) - - - Proceeds from leasing - (4 ) - - - Leases and/or rights of use - ) - - - Management fees - Share-based payments - Borrowings - ) - Puerto Retiro S.A. Borrowings - Reimbursement of expenses - Quality Invest S.A. Management fees - - - 22 - (6 ) - - - Reimbursement of expenses - - - 91 - Total Joint Ventures - - - ) ) ) - 59 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Subsidiaries of the parent company Futuros y Opciones.com S.A. Reimbursement of expenses - - - 84 - ) - - - FyO Trading S.A. Reimbursement of expenses - - - 1 - Total Subsidiaries of the parent company - - - 85 - ) - - - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - Estudio Zang, Bergel y Viñes Advances - - 34 - Legal services - - - 14 - ) - - - Dolphin Fund Ltd. Reimbursement of expenses - Austral Gold Reimbursement of expenses - - - 2 - (1 ) - - - EMP Management fees - ) - - - Consultores Venture Capital Uruguay Reimbursement of expenses - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - - - 5 - Fundación IRSA Reimbursement of expenses - - - 95 - Inversiones Financieras del Sur Borrowings - Supertel Borrowings - Museo de los Niños Reimbursement of expenses - - - 92 - Leases and/or rights of use - Total Other related parties - ) - - - 60 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Directors and Senior Management Directors Fees - ) - - - Reimbursement of expenses - (4 ) - - - Advances - - - ) - Total Directors and Senior Management - - - ) ) - - - Total - ) - 61 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2014: Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Parent Company Cresud S.A.C.I.F. y A. Reimbursement of expenses - - - 16 - ) - - - Corporate services - ) - - - Sale of good and/or services - Dividends payable - ) - - - Leases and/or rights of use - Non-Convertible Notes - ) ) - Long-term incentive plan - ) - - - Share-based payments - ) - - - Total Parent Company - - - ) ) ) - Associates Banco Hipotecario S.A. Reimbursement of expenses - ) - - Borrowings - ) ) Derivatives - ) Leases and/or rights of use - Commissions per stands - - - 59 - Lipstick Management LLC Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Banco de Crédito y Securitización S.A. Leases and/or rights of use - - - 19 - ) - - - Tarshop S.A. Leases and/or rights of use - ) ) - - - Reimbursement of expenses - Commissions per stands - - - 19 - Supertel Dividends received - Total Associates - - - ) 62 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Joint Ventures Contributions to be paid in - - - 10 - Baicom Networks S.A. Management fees - - - 2 - Borrowings - Reimbursement of expenses - Entertainment Holding S.A. Reimbursement of expenses - Borrowings - - - 20 - Entertainment Universal S.A. Reimbursement of expenses - Borrowings - - - 68 - Boulevard Norte S.A. Reimbursement of expenses - Borrowings - - - 4 - Cyrsa S.A. Borrowings - ) - - Reimbursement of expenses - - - 66 - (9 ) - - - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - ) - - - Proceeds from leasing - ) - - - Leases and/or rights of use - ) - - - Management fees - Share-based payments - Borrowings - ) - Puerto Retiro S.A. Contributions to be paid in - Borrowings - Reimbursement of expenses - Quality Invest S.A. Management fees - - - 22 - ) - - - Reimbursement of expenses - - - 64 - Total Joint Ventures - - - ) ) ) - 63 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets non-current Investments in financial assets current Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Derivative financial instruments current Subsidiaries of the parent company Cactus Argentina S.A. Reimbursement of expenses - - - 2 - ) - - - Exportaciones Agroindustriales Borrowings - Futuros y Opciones.com S.A. Reimbursement of expenses - ) - - - FyO Trading S.A. Reimbursement of expenses - - - 1 - Total Subsidiaries of the parent company - ) - - - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - ) - - - Estudio Zang, Bergel y Viñes Advances - - - 4 - Legal services - ) - - - Austral Gold Reimbursement of expenses - - - 8 - (1 ) - - - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - - - 4 - EMP Management fees - ) - - - Fundación IRSA Reimbursement of expenses - - - 72 - IRSA Real Estate Strategies LP Capital contribution - (8 ) - - - Inversiones Financieras del Sur S.A. Borrowings - (5 ) - - - IRSA Developments LP Capital contribution - ) - - - Museo de los Niños Reimbursement of expenses - (9 ) - - - Total Other related parties - ) - - - Directors and Senior Management Directors Fees - ) - - - Reimbursement of expenses - ) - - - Tenant deposits - ) - Total Directors and Senior Management - - - ) ) - - - Total - ) 64 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended March 31, 2015: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Letting fees Parent Company Cresud S.A.C.I.F. y A. ) ) - ) - - - Total Parent company ) ) - ) - - - Associates Banco Hipotecario S.A. - 5 Banco de Crédito y Securitización S.A. - Tarshop S.A. - 21 Total Associates - 26 Joint Ventures Baicom Networks S.A. - Cyrsa S.A. - ) - - - Nuevo Puerto Santa Fe S.A. ) - - ) - - - Entertainment Universal S.A. - 10 - - - Entertainment Holding S.A. - 9 - - - Puerto Retiro S.A. - Quality Invest S.A. - Total Joint Ventures ) - - ) - - - Subsidiaries Cresud S.A.C.I.F. y A. Exportaciones Agroindustriales Argentinas - Total Subsidiaries Cresud S.A.C.I.F. y A. - Other related parties Estudio Zang, Bergel & Viñes - - - ) - Isaac Elsztain e Hijos S.C.A. ) - Consultores Asset Management S.A. - Fundación IRSA - ) - - Hamonet S.A. ) - Inversiones Financieras del Sur S.A. - 57 - - - Total Other related parties ) - - ) 57 ) - - Directors and Senior Management Directors - ) - Senior Management - ) - Total Directors and Senior Management - ) - Total ) 26 65 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended March 31, 2014: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Parent Company Cresud S.A.C.I.F. y A. - ) - ) - - Total Parent Company - ) - ) - - Associates Banco Hipotecario S.A. - Banco de Crédito y Securitización S.A. - Tarshop S.A. ) - Total Associates ) - Joint Ventures Baicom Networks S.A. - 9 - - 96 - - Cyrsa S.A. - ) - - Nuevo Puerto Santa Fe S.A. ) - Puerto Retiro S.A. - Quality Invest S.A. - Total Joint Ventures ) - - ) - - Other related parties Estudio Zang, Bergel & Viñes - - - ) - - - Fundación IRSA - ) - Isaac Elsztain e Hijos S.C.A. ) - Hamonet S.A. ) - Inversiones Financieras del Sur S.A. - Total Other related parties ) - - ) ) - Directors and Senior Management Senior Management - ) Directors - ) Total Directors and Senior Management - ) Total ) 66 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina CNV General Ruling N° 629/14 – Storage of documentation On August 14, 2014, the Argentine Securities Exchange Commission (CNV) issued General Ruling N° 629 whereby it introduced amendments to rules related to storage and conservation of corporate books, accounting books and commercial documentation. In this sense, it should be noted that the Group has entrusted the storage of certain non-sensitive and old information to the following providers: Storage of documentation Location Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, C.A.B.A. Iron Mountain Argentina S.A. Pedro de Mendoza 2143, C.A.B.A. Iron Mountain Argentina S.A. Saraza 6135, C.A.B.A. Iron Mountain Argentina S.A. Azara 1245, C.A.B.A. (i) Iron Mountain Argentina S.A. Polígono Industrial Spegazzini, Au. Ezeiza-Cañuelas KM 45 Iron Mountain Argentina S.A. Cañada de Gomez 3825 – C.A.B.A. (i)On February 5, 2014 there was a widely known fire in Iron Mountain’s warehouse. To the date of these financial statements, the Group has not been notified whether the documentation submitted has been actually affected by the fire and its condition after the accident. Nevertheless, based on the internal review carried out by the Group, duly reported to the Argentine Securities Exchange Commission on February 12, 2014, the information kept at the Iron Mountain premises that were on fire do not appear to be sensitive or capable of affecting normal business operations. It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. CNV General Resolution N° 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution No. 622, below there is a detail of the notes to the Unaudited Condensed Interim Consolidated Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 10 Investment properties and Note 11 Property, plant and equipment Exhibit B - Intangible assets Note 13 Intangible assets Exhibit C - Equity investments Note 37 Equity investments Exhibit D - Other investments Note 15 Financial instruments by category Exhibit E - Provisions Note 17 Trading and other receivables and Note 23 Provisions Exhibit F - Cost of sales and services provided Note 12 Trading properties Exhibit G - Foreign currency assets and liabilities Note 38 Foreign currency assets and liabilities 67 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments Issuer and type of securities Class / Items Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Joint Ventures Baicom Networks S.A. Common shares 1 vote Not publicly traded Real estate Argentina (1,130) 50.00% Irrevocable contributions - Higher value Cyrsa S.A. Common shares 1 vote Not publicly traded Real estate Argentina 50.00% Entertainment Holdings S.A. Common shares 1 vote Not publicly traded Investment Argentina 50.00% Irrevocable contributions Lower value (23,192) (23,192) Goodwill Entretenimiento Universal S.A. Common shares 1 vote 22 (59) Not publicly traded Event organization and others Argentina 12 2.5% Nuevo Puerto Santa Fe S.A. Common shares 1 vote Not publicly traded Commercial real estate Argentina 50.00% Higher value Goodwill 68 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Puerto Retiro S.A. Common shares 1 vote 14,613 13,868 Not publicly traded Real estate Argentina (2,071) 50.00% Irrevocable contributions 1,769 1,781 Higher value 29,209 29,209 Quality Invest S.A. Common shares 1 vote 68,379 64,402 Not publicly traded Real estate Argentina 6,953 50.00% Irrevocable contributions 6,500 500 Goodwill 3,911 3,911 Higher value (2,891) (2,886) Total Joint Ventures 195,113 316,658 Associates Avenida Inc. Preferred shares 1 vote - 2,023 - Investment United States - - - 17.68% Goodwill - 9,073 Banco de Crédito & Securitización S.A. (1) Common shares 1 vote 15,367 13,610 Not publicly traded Financial Argentina 6.38% Banco Hipotecario S.A. (1) Common shares 1 vote 1,307,918 1,212,781 Financial Argentina 29.99% Higher value (578) (1,156) Goodwill 4,881 - Bitania 26 S.A. Common shares 1 vote - 12,308 Not publicly traded Real estate Argentina - - - 49.00% Goodwill - 1,736 Higher value - 8,085 69 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity IDB Development Corporation Ltd Common shares 1 vote 834,882 595,342 Investment Israel N/A N/A N/A 49.00% Lipstick Management LLC Common shares 1 vote N/A 2,452 1,689 Not publicly traded Management company United States N/A 49.00% Irrevocable contributions 56 50 Manibil S.A. Common shares 1 vote 39,832 38,279 Not publicly traded Real estate Argentina 49.00% Irrevocable contributions 7,350 - Goodwill 10 10 New Lipstick LLC Common shares 1 vote N/A (300,724) (193,590) Not publicly traded Real State United States N/A 49.82% Irrevocable contributions 1,502 16,667 Supertel Common shares 1 vote 21,180 31,577 Hotel United States 47 25.63% Tarshop S.A. Common shares 1 vote 15,785 23,530 Not publicly traded Consumer financing Argentina - - - 20.00% Irrevocable contributions 22,000 - Higher value (4,147) (4,849) Total Associates 1,967,766 1,767,165 Total investments in associates and joint ventures 2,162,879 2,083,823 (1)The balances correspond to the financial statements of Banco Hipotecario S.A. and Banco de Crédito & Securitización S.A. prepared in accordance with the Central Bank of the Argentine Republic (“BCRA”) standards. For the purpose of the valuation of the investment in the Company, adjustments necessary to adequate the financial statements to the professional accounting standards have been considered. (2)Amounts stated in US dollars (US$). (3)Market value in NIS. 70 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items (3) Amount of foreign currency (1) Prevailing exchange rate(2) Total as of Amount of foreign currency (1) Prevailing exchange rate (2) Total as of Assets Trade and other receivables US Dollar Euros - 3 2 26 Swiss francs 75 27 Uruguayan Pesos Receivables with related parties: US Dollar Total trade and other receivables Investments in financial assets US Dollar Pounds New Israel Shekel 5 13 Investments with related parties: US Dollar - - Total investments in financial assets Derivative financial instruments New Israel Shekel Total derivative financial instruments Cash and cash equivalents US Dollar Euros Brazilian Reais 9 32 2 6 Swiss francs - - - 1 Uruguayan Pesos 56 90 32 New Israel Shekel Pounds 2 30 2 32 Total cash and cash equivalents Total assets as of 03.31.15 Total assets as of 06.30.14 Liabilities Trade and other payables US Dollar Uruguayan Pesos 44 15 Payables with related parties: US Dollar - - Total trade and other payables Borrowings US Dollar Total borrowings Derivative Financial Instruments New Israel Shekel Total derivative financial instruments Provisions US Dollar 10 88 New Israel Shekel - - Total Provisions Salaries and social security liabilities Uruguayan Pesos - - Total Salaries and social security liabilities - Total liabilities as of 03.31.15 Total liabilities as of 06.30.14 (1)Considering foreign currencies those that differ from Company’s functional currency at each period/year-end. (2)Exchange rate as of March 31, 2015 and June 30, 2014 according to Banco Nación Argentina records. (3)The Company uses derivative instruments as complement in order to reduce its exposure to exchange rate movements (See Note 15). 71 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Group of assets and liabilities held for sale Assets and liabilities related to the operation of the building located in 183 Madison Av., NY, United States, owned by the subsidiary of the Group, Rigby 183 LLC, and that have form part of the international business segment, have been reported in the balance sheet as of June 30, 2014 as available for sale as per the contract for the sale of the building entered into on May 16, 2014. The transaction was subject to compliance with certain conditions which were complied during September 2014. Once conditions are met, the company should left the amount of US$ 1 million in escrow for nine months, because of possible latent defects. Such amount is included in Restricted Assets. Pursuant to IFRS 5, assets and liabilities available for sale were valued at the lower of their book value or fair value less selling cost. Since fair value is higher than book value of the pool of assets available for sale including goodwill related to the acquisition, no impairment has been recorded as of June 30, 2014. The following table shows the main assets and liabilities available for sale: Assets held for sale June 30, 2014 Investment properties Intangible assets – Goodwill Restricted assets Trade and other receivables Derivative financial instruments Total Liabilities directly associated with assets classified as held for sale June 30, 2014 Trade and other liabilities Deferred income tax liabilities Borrowings Total As indicated in note 4, on September 29, 2014, the sale of the Madison 183 Building was finalized in the amount of US$ 185 million. Proceeds from the sale were Ps. 1,535 million, while associated costs amounted to Ps. 1,238 million, thus making a gain on the transaction of Ps. 296.5 million, included in the line item Gain / (loss) on sale of investment properties in the Statement of income. 72 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 40.Negative working capital As of the period-end, the Group has recorded negative working capital which is currently under consideration of the Board of Directors and Management. Subsequent events Investment in IDBD After the balance sheet date, on May 6, 2015, Dolphin submitted for approval of the IDBD Board a binding and irrevocable proposal that provides as follows: (i)Appointment of Eduardo Sergio Elsztain as single Chairmen of the Board of IDBD; (ii) Commitment by Dolphin (directly or through any other vehicle controlled by Eduardo Sergio Elsztain) to an early exerciseof warrants Series 4 issued by IDBD in the amount of NIS 150 million (the “Warrants”); as a result, IDBD may request that they be exercised as from May 20, 2015, provided that before such date, IDBD should receive an irrevocable written commitment by bondholders’ representatives that they won’t call for a Bondholders Meeting until July 20, 2015 (unless they are required to do so by applicable laws) including any of the following items of the agenda: (a)appointment of advisors (financial, legal or any other type of advisors); (b)appointment of a committee to represent IDBD bondholders; (c)commencement of legal actions against IDBD; and (d)demand for acceleration and immediate payment of any debt held by IDBD. (iii) The Board of Directors of IDBD shall set up a committee, composed by two members of IDBD monitoring committee and two members of IDBD Board appointed by Dolphin, which will be in charge of the following tasks, subject to applicable legislation: (a) lead, discuss, negotiate and finalize negotiations with representatives of IDBD bondholders with respect to their requests; (b) negotiate with IDBD financial creditors a new set of commitments governing IDBD financial liabilities; and (c)develop a business and financial plan for IDBD. 73 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Subsequent events (Continued) Investment in IDBD (Continued) (iv) Dolphin (directly or through any vehicle controlled by Eduardo Sergio Elsztain) commits to make an additional capital contribution for up to NIS 100 million in IDBD, subject to –but not limited to- the following conditions: (a) IDBD should make a public offering of shares, with terms and conditions acceptable to the market and approved by the IDBD Board, in an amount of at least NIS 100 million which should not exceed NIS 125 million, such public offering should be made between October 1, 2015 and November 15, 2015. (b) The commitment assumed by Dolphin will automatically expire upon occurrence of any of the following events before the public offering date: (i) if any of IDBD creditors or any of the representatives of IDBD bondholders start legal actions against IDBD, including a claim for acceleration and immediate payment of any debt owed by IDBD; (ii) should a meeting of IDBD bondholders is called to discuss any of the items specified under Section 2 above; (iii) should IDBD receive capital contributions for a total amount of NIS 100 million in any way, whether through a rights offering, the exercise of warrants, a private offering, and whether such capital contributions are made by Dolphin directly or through any vehicle controlled by Eduardo Sergio Elsztain (apart from the capital contributions todischarge the obligation of NIS 158.5 millionpursuant to the irrevocable proposal made by Dolphin on December 29, 2014), or by any other person or entity, or by the public, and in the event that the aggregate amount of such capital contributions under subsection 5(d)(iii),of the submitted proposal is lower than NIS 100 million, Dolphin’s commitment under section 5(c) above shall be reduced accordingly; or (iv) should an adverse event or change occur in IDBD or its control structure or in any of its material affiliates. On May 7, the Board of IDBD approved the proposal; nevertheless, the proposal is yet to be approved by the representatives of IBDB’s bondholders. 74 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Subsequent events (Continued) Other subsequent events ·On April 24, 2015, our associate Tarshop S.A. issued corporate notes Class XX and XXI for a nominal value of Ps. 149,600. On April 14, 2015, this issuance was authorized by the Issue Activity Department at the National Securities Exchange Commission, for a joint nominal value of Ps. 40,000, or a greater or lower amount as determined by the Company, for a total authorized sum of Ps. 300,000. As of April 24, 2015 Class XX was placed for a total nominal value of Ps. 69,100 and Class XXI for a total nominal value of Ps. 80,500. Class XX will accrue interests at an annual nominal fixed rate of 27.50%. Payment dates of mentioned interests will be: July 24, 2015, October, 24, 2015 and January 24, 2016. The payment date for capital is January 24, 2016. CN Class XXI will accrue interest from the date of issue at a bid nominal fixed rate of 28.50% p.a., until the end of the twelfth month, and at an annual floating nominal rate equal to BADLAR Private rate plus 500 basis points, beginning on the thirteenth month until its maturity date. Net funds resulting from placing both classes XX and XXI were earmarked for paying in working capital in Argentina in accordance with the corporate objective of the Company. ·On May 5, 2015, the Group has signed a bill of sale to transfer to a non-related party 8,470 square meters corresponding to nine offices floors and 72 parking units, of Intercontinental Plaza building. The transaction price was Ps. 376.4 million, which has already been fully paid by the purchaser. The gross income of the transaction amounts to approximately Ps. 315.1 million, which will be reflected in the Group’s financial statements upon execution of the transfer deed and delivery of possession, scheduled for July this year. 75 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS To the Shareholders, President and Directors of IRSA Inversiones y Representaciones Sociedad Anónima Legal address: Bolivar 108 – 1° floor Autonomous City Buenos Aires Tax Code No. 30-52532274-9 Introduction We have reviewed the unaudited condensed interim consolidated financial statements attached of IRSA Inversiones y Representaciones Sociedad Anónima and its subsidiaries (hereinafter “the Company”) which included the unaudited condensedinterim consolidated statements of financial position as of March 31,2015, and the unaudited condensed interim consolidated statement of income and comprehensive income for the nine and three-month periods ended March31,2015 and the unaudited condensed interim consolidated statement of changes in shareholders’ equity and unaudited condensed interim consolidated statement of cash flows for the nine-month period ended March 31, 2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2014 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation ofthese unaudited condensed interim consolidated financial statementsin accordance with the International Financial Reporting Standards , adopted by the Argentine Federation of Professional Councils in Economic Sciences (FACPCE)as professional accounting standards and added by the National Securities Commission (CNV) to its regulations as approved by the International Accounting Standard Board (IASB) and , for this reason,is responsible for the preparation and presentation of the unaudited condensed interim consolidatedfinancial statements mentioned in first paragraph according to the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34). Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph “Scope of our review”. Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina through Technical Resolution No. 33 of the FACPCE as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim consolidated financial statements, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the consolidated statement of financial position, the consolidated statement of income, the consolidated statement of comprehensive income and consolidated statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements mentioned in the first paragraph of this report have not been prepared in all material respects in accordance with the regulations of the International Accounting Standard No. 34. Report on compliance with current regulations In accordance with current regulations, we report about IRSA Inversiones y Representaciones Sociedad Anónima that: a) the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements ofIRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal respects in accordance with applicable legal provisions; Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) c) we have read the Business Summary (“Reseña Informativa”) on which, as regards these matters that are within our competence, we have no observations to make; d) at March 31, 2015, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. $423,836which was no callable at that date. Autonomous City of Buenos Aires, May 8, 2015 PRICE WATERHOUSE & CO. S.R.L. ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 C.P.C.E. C.A.B.A. T° 1 F° 30 Eduardo A. Loiácono José Daniel Abelovich Public Accountant (UBA) Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 326 Fº 94 C.P.C.E.C.A.B.A. T° 102 F° 191 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Financial Statements as of March 31, 2015 and for the nine-month periods ended March 31, 2015 and 2014 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Financial Position as of March 31, 2015 and June 30, 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current Assets Investment properties 6 Property, plant and equipment 7 Trading properties 8 Intangible assets 9 Investments in subsidiaries, associates and joint ventures 5 Deferred income tax assets 20 - Income tax and minimum presumed income tax credit Trade and other receivables 12 Investments in financial assets 13 91 Total Non-current Assets Current Assets Trading properties 8 - Inventories 10 Trade and other receivables 12 Income tax and minimum presumed income tax ("MPIT") credit Investments in financial assets 13 Derivative financial instruments - Cash and cash equivalents 15 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital Treasury stock Inflation adjustmentof share capital Share premium Cost of treasury stock ) ) Changes in non-controlling interest ) ) Reserve for share-based payments Legal reserve Special reserve Reserve for new developments - Cumulative translation adjustment Retained earnings ) ) TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 16 Borrowings 19 Deferred income tax liabilities 20 - Provisions 18 Other Liabilities 5 - Total Non-Current Liabilities Current Liabilities Trade and other payables 16 Salaries and social security liabilities 17 Borrowings 19 Provisions 18 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Income for the nine and three-month periods beginning on July 1st, 2014 and 2013 and January 1st, 2015 and 2014, respectively and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Nine months Three months Note Revenues 22 Costs 23 ) Gross profit Gain from disposal of investment properties 6 - General and administrative expenses 24 ) Selling expenses 24 ) Other operating results, net 26 ) Profit / (Loss) from operations ) Share of profit of subsidiaries, associates, and joint ventures 5 ) ) Profit / (Loss) from operations before financial results and income tax ) Finance income 27 Finance cost 27 ) Other financial results 27 ) Financial results, net 27 ) Profit / (Loss) before income tax ) ) ) Income tax 20 ) Loss for the period ) Loss per share for the period: Basic ) Diluted ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Comprehensive Income for the nine and three-month periods beginning on July 1st, 2014 and January 1st, 2015 and 2014 and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Nine months Three months Loss for the period ) Other Comprehensive Income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment of subsidiaries, associates, and joint ventures ) Other comprehensive income for the period (i) ) Total comprehensive income for the period ) ) ) (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Share capital Treasury Stock Inflation adjustment of Share Capital and Treasury Stock (2) Share premium Cost of treasury stock Changes in non-controlling interest Cumulative translation adjustment Reserve for share-based compensation Legal reserve Special reserve (1) Reserve for new developments Retained earnings Total Shareholders’ equity Balance at June 30, 2014 ) ) ) Loss for the period - ) ) Other comprehensive income for the period - ) - ) Total comprehensive income for the period - ) - ) ) Reserve for share-based compensation - Reimbursement of expired dividends - Appropriation of retained earnings approved by Shareholders’ meeting held 11.14.14 - ) ) - Acquisition of non-controlling interest - Balance at March 31, 2015 ) ) - ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. (1)Related to CNV General Resolution No. 609/12. See Note 21. (2)Includes Ps. 1,045 of inflation adjustment of Treasury Stock. See Note 21 Eduardo S. Elsztain President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Share capital Treasury Stock Inflation adjustment of Share Capital and Treasury Stock (2) Share premium Cost of treasury stock Acquisition of additional interest in subsidiaries Reserve for share-based compensation Legal reserve Special reserve Reserve for new developments Cumulative translation adjustment Retained earnings Total Shareholders’ equity Balance at June 30, 2013 - - ) Loss for the period - ) ) Other comprehensive income for the period - Total comprehensive income for the period - ) Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.13 - ) ) - - Distribution of dividends approved by Shareholders’ meeting held 10.31.13 - ) ) Reserve for share-based compensation - Purchase of Treasury stock ) - - ) - ) Reimbursement of expired dividends - Balance at March 31, 2014 ) ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Related to CNV General Resolution No. 609/12.See Note 21. Includes Ps. 957 of inflation adjustment of Treasury Stock. See Note 21. Eduardo S. Elsztain President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Cash Flows for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Note Operating activities: Cash generated from the operations 15 Income tax and minimum presumed income tax paid ) ) Net cash generated by operating activities Investing activities: Capital contributions to subsidiaries, associates and joint ventures 5 ) ) Additions of investment properties 6 ) ) Proceeds from transfers of assets to IRSA Propiedades Comerciales 3 - Proceeds from sale of investment properties 6 Proceeds from sale of joint ventures - Additions of property, plant and equipment 7 ) ) Additions of intangible assets 9 ) - Additions of investments in financial assets ) ) Proceeds from sale of investments in financial assets Interest received from subsidiaries, associates and joint ventures - Loans granted to subsidiaries, associates and joint ventures ) ) Proceeds from loans granted to subsidiaries, associates and joint ventures - Share-holding increase in subsidiaries, associates and joint ventures ) - Dividends received Net cash generated by investing activities ) Financing activities: Bank overdrafts, net ) Proceeds from borrowings Payment of non-convertible notes - ) Payments of borrowings ) - Reissuance of non-convertible notes - Dividends paid 21 ) ) Interest paid ) ) Repurchase of treasury stock - ) Payment of liquidation from derivative financial instruments ) ) Payment of borrowings from subsidiaries, associates and joint ventures ) - Proceeds from borrowings from subsidiaries, associates and joint ventures Issuance of non-convertible notes - Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the year 15 Foreign exchange (loss) / gain on cash and cash equivalents ) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 6 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. 1. General information and company’s business IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA” or the “Company”) was founded in 1943, primarily engaged in managing real estate holdings in Argentina since 1991. IRSA is a corporation incorporated and domiciled in Argentina. The registered office is Bolívar 108, 1st Floor, Autonomous City of Buenos Aires, Argentina. The Company owns, manages and develops, directly and indirectly through its subsidiaries a portfolio of office and other rental properties in Buenos Aires. In addition, IRSA through its subsidiaries, associates and joint ventures manages and develops shopping centers and branded hotels across Argentina, and also office properties in the United States of America and Israel. These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on May 8, 2015. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation The Unaudited Condensed Interim Financial Statements have been prepared in accordance with the Technical Resolution No. 26 of the Argentine Federation of Professional Councils of Economic Science (“FACPCE”, as per its Spanish acronym) and with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to these Unaudited Condensed Interim Separate Financial Statements according to IFRS. These Financial Statements should be read together with the annual separate financial statements of the Company as of June 30, 2014 prepared in accordance with the Technical Resolution No. 26. These Unaudited Condensed Interim Separate Financial Statements are presented in Argentine Pesos. These Unaudited Condensed Interim Separate Financial Statements corresponding to the nine and three-month periods ended March 31, 2015 and 2014 have not been audited. The Company’s Management believes they include all necessary adjustments to fairly present the results of each period. The Company’s nine and three-month periods ended March 31, 2015 and 2014 results do not necessarily reflect the proportion of the Company’s full-year results. 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) 2.2.Significant accounting policies The principal accounting policies adopted for the preparation of these Unaudited Condensed Interim Financial Statements are consistent with those applied in the preparation of the information under RT 26 as of June 30, 2014, and are based on those IFRS in force as of June 30, 2014 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in RT 26). In addition, the most significant accounting policies are described in the Annual Separate Financial Statements. 2.3.Use of estimates The preparation of financial statements at a certain date requires the Management to make estimates and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Separate Financial Statements, the main significant judgments made by Management in applying the Company’s accounting policies and the major sources of uncertainty were the same that the Company used in the preparation of financial statements as of and for the fiscal year ended June 30, 2014, save for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. Comparative Information Balance items as of March 31, 2014 and June 30, 2014 shown in these financial statements for comparative purposes arise from financial statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 3.Acquisitions and disposals On December 22, 2014, the Company executed several deeds with IRSA Propiedades Comerciales S.A. (“IRSA Propiedades Comerciales”, as formerly company due to a change of corporate name of Alto Palermo S.A. (APSA)) whereby it conveyed title to properties identified as Bouchard 710, Suipacha 652, Torre BankBoston, República building, Intercontinental Plaza building and the land next to Intercontinental Plaza, for a total agreed price of US$ 308 million, US$ 61.5 million of which were paid as follows: i) US$ 10.5 million in cash, ii) US$ 1.0 million in corporate notes Class I maturing in 2017 issued by IRSA, for a nominal value of 1,000,000, iii) US$ 14.7 million by netting off a receivable owed by IRSA Propiedades Comerciales to IRSA, iv) US$ 4.1 million in corporate notes Class II maturing in 2020, issued by IRSA for a nominal value of 3,482,000, v) US$ 10.0 in corporate notes Class I maturing in 2017 issued by APSAfor a nominal value of 10,000,000, vi) US$ 21.3 millionthrough an assignment of receivables due to IRSA Propiedades Comerciales by TYRUS; and the balance of US$ 246.4 million – that shall accrue interest at a nominal rate of 8.5% per annum shall be payable semiannually, starting on January 12, 2015; it shall be paid up according to the following schedule: i) US$ 150 million on January 23, 2017 and ii) US$ 96.4 million due on July 6, 2020, plus accrued interest as of those dates. Related expenses amounted to Ps. 51.9 million and are disclosed net of the gain/loss on the sale of investment properties. See other acquisitions and disposals made by the Company for the nine-month period ended March 31, 2015 in Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. 4.Financial risk management and fair value estimates Financial risks The Company’s activities are exposed to a variety of financial risks: market risk (including foreign currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Financial Statements do not include all the information and disclosures of the risk management, so they should be read together with the annual separate financial statements as of June 30, 2014. There have been no changes in the risk management or risk management policies applied by the Company since the end of the annual fiscal year. Fair value estimates Since June 30, 2014 there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost) (see Note 5 to the Unaudited Condensed Interim Consolidated Financial Statements) nor any transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several operating and holding subsidiaries, associates and joint ventures. Set out below is the summarized financial information for investments in subsidiaries, associates and joint ventures for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014: Subsidiaries, Associates and Joint ventures March 31, June 30, Beginning of the period /year Capital contribution Share of loss ) ) Translation adjustment ) Cash dividends (i) ) ) Reimbursement of expired dividends Capital reduction (ii) ) - Acquisition of non-controlling interest Reserve for share-based payments - ) End of the period /year (iii)2,149,662 (i)During the period ended March 31, 2015, IRSA Propiedades Comerciales, Cyrsa S.A., BHSA, Inversora Bolivar S.A. and E-commerce Latina S.A., distributed dividends for an amount of Ps. 418.4 million, Ps. 31.0 million, Ps. 2.2 million, Ps. 1.7 million, and Ps. 1.4 million, respectively. During the year ended June 30, 2014, BHSA, Palermo Invest S.A., Inversora Bolivar S.A., IRSA Propiedades Comerciales, E Commerce Latina S.A. and Manibil S.A., distributed dividends for an amount of Ps. 1.5 million, Ps. 6.3 million, Ps. 389.5 million, Ps. 7.7 million and Ps. 0.8 million, respectively. (ii)During the period ended March 31, 2015, Cyrsa S.A. and Nuevas Fronteras S.A. made a capital reduction to the Company in the amount of Ps. 110.9 and Ps. 12.2, respectively. (iii)As of March 31, 2015 includes (Ps. 217,929) corresponding to equity interest in IRSA Propiedades Comerciales S.A., included in Other liabilities non-current. Even though the Company has positive financial position and income (see note 32), under applicable accounting standards, the Company has recorded an adjustment to consolidated income items included in the asset balance of the subsidiary (transferred to this as part of the transaction indicated in Note 3), resulting in a negative accounting exposure. This effect will be reverting in future fiscal years by way of an amortization over the residual useful life of the real property transferred and/or by total or partial disposition of those assets. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6.Investment properties Changes in Company’s investment properties for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Office buildings and other rental properties portfolio Undeveloped parcel of lands Total At July 1st, 2013: Costs Accumulated depreciation ) - ) Residual value Year ended June 30, 2014: Additions Disposals ) - ) Transfers Depreciation charge (i) ) - ) Residual value at year end At June 30, 2014: Costs Accumulated depreciation ) - ) Residual value Period ended March 31, 2015: Additions - Disposals ) ) ) Depreciation charge (i) ) - ) Residual value at period end At March 31, 2015: Costs Accumulated depreciation ) - ) Residual value (i)Depreciation charges of investment properties were included in “Costs” in the Statement of Income (Note 24). The following amounts have been recognized in the statement of income: March 31, March 31, Rental and service income Direct operating expenses ) ) Development expenses ) ) Gain from disposal of investment properties 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6.Investment properties (Continued) The following is a detailed summary of the investment properties of the Company by type as of March 31, 2015 and June 30, 2014. Name Net book amount March 31, June 30, Office building and other rental properties portfolio: Bouchard 551 Bouchard 710 - Dique IV Intercontinental Plaza - Libertador 498 Madero 1020 Maipú 1300 Rivadavia 2768 Suipacha 652 - Torre BankBoston - República building - La Adela - Constitución 1111 Total Office and Other rental properties portfolio Undeveloped parcels of lands: Catalinas Norte Pilar Others Total of undeveloped land Total 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7.Property, plant and equipment Changes in Company’s property, plant and equipment for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total At July 1st, 2013: Costs Accumulated depreciation ) Residual value - Year ended June 30, 2014: Additions 14 - Depreciation charge (i) - ) Residual value at year end - At June 30, 2014: Costs Accumulated depreciation ) Residual value - Period ended March 31, 2015: Additions 66 - Disposals ) ) ) - ) Depreciation charge (i) - ) Residual value at period end - At March 31, 2015: Costs Accumulated depreciation ) Residual value - (i)Depreciation charges of property, plant and equipment were included in “Cost” and “General and administrative expenses” in the statement of income (Note 24). 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 8.Trading properties Changes in the Company’s trading properties for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Completed properties Properties under development Under developed sites Total At July 1st, 2013 Disposals (i) ) - - ) Transfers ) - ) ) At June 30, 2014 - Disposals (i) ) - - ) At March 31, 2015 - (i) Corresponds to the carrying amount of properties transferred included in "Cost" in the statement of income (Note 24). The following is a detailed summary of the properties for sale of the Company by type as of March 31, 2015 and June 30, 2014: Book Values Description March 31, June 30, Properties under development: Pereiraola Total properties under development Completed properties: Abril El Encuentro - 79 San Martín de Tours Caballito Nuevo 23 Total completed properties Total 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9.Intangible assets Changes in Company’s intangible assets for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Goodwill Computer softwares Units to be received from barters (ii) Total At July 1st, 2013: Costs Accumulated depreciation - ) - ) Residual value Year ended June 30, 2014: Additions - 17 - 17 Disposals - ) - ) Amortization charges (i) - ) - ) Residual value at year end At June 30, 2014: Costs Accumulated depreciation - ) - ) Residual value Period ended March 31, 2015: Additions - 28 - 28 Amortization charges (i) - ) - ) Residual value at period end 87 At March 31, 2015: Costs Accumulated depreciation - ) - ) Residual value 87 (i)Amortization charges of intangible assets are included in “General and administrative expenses” in the statement of income (Note 24). (ii)As of March 31, 2015 and June 30, 2014 receivables in kind representing the right to receive residential apartments in the future by way of barter agreements, are included in properties under development for an amount of Ps. 52.2 million (see Note 38 to the annual consolidated financial statements as of June 30, 2014). 10. Inventories Company’s inventories as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Current Materials and other inventories (i) Total inventories (i) The cost of inventories is recorded in “Costs” in the statement of income (Note 24). 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 11.Financial instruments by category Determination of fair values See determination of fair value in Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. The following tables presents the financial assets and financial liabilities of the Company that are measured at fair value as of March 31, 2015 and June 30, 2014 and their allocation to the fair value hierarchy: March 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Mutual funds - - - Non-Convertible Notes (Note 29) - - - Governments Bonds - - Cash and cash equivalents: - Mutual funds - - Total assets - - June 30, 2014 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT 91 - - 91 - Mutual funds - - - Governments Bonds - - Derivative financial instruments: - Interest rate swaps - - Cash and cash equivalents: - Mutual funds - - Total assets - The derivative financial instruments are classified as Level 2 since their fair value is calculated under the discounted cash flow method. The main parameter used in that model is interest rate futures (see Note 14). 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Financial instruments by category (Continued) When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Interest rate swaps Cash flows Theoretical price Interest rate forward contract and cash flow. As of March 31, 2015 and June 30, 2014 the Company does not have liabilities measured at fair value. Trade and other receivables Company’s trade and other receivables, as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Non-current Sale, leases and services receivable Non-current trade receivables VAT receivables - Trade accounts receivables of joint venture Others Non-current other receivables Related parties (Note 29) Total non-current trade and other receivables Current Sale, leases and services receivable Checks to be deposited 89 Overdue debtors and debtors under legal proceedings Less: Allowance for trade accounts receivables ) ) Trade accounts receivables Gross sales tax credit Other tax receivables Prepaid expenses Expenses and services to recover Advance payments Others Current other receivables Related parties (Note 29) Current trade and other receivables Total trade and other receivables 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables (Continued) Movements on the Company’s allowance for trade and other receivables are as follows: March 31, June 30, Beginning of the period / year Charges for the period / year Unused amounts reversed ) ) Used during the period / year - ) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 24). Amounts charged to the allowance account are generally written off, when there is no expectation of recovering additional cash. 13.Investments in financial assets Company’s investments in financial assets as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Non-current Financial assets at fair value Investment in equity securities in TGLT 91 Total Non-current investments in financial assets 91 Current Financial assets at fair value Mutual funds Non-Convertible Notes (Note 29) - Government bonds Total current investments in financial assets Total investments in financial assets 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Derivative financial instruments Company’s derivative financial instruments as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Assets Current Interest rate swaps (i) - Total assets - (i)During the year ended June 30, 2014, the Company entered into interest rate swaps with diverse financial institutions. The total amount of underlying assets for these agreements amounted to Ps. 180 million and due in September, October and December 2014. Cash flow information The following table shows the amounts of cash and cash equivalents as of March 31, 2015 and June 30, 2014: March 31, June 30, Cash at bank and on hand Mutual funds Total cash and cash equivalents 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information (Continued) Following is a detailed description of cash flows generated by the Company’s operations for the nine-month periods ended March 31, 2015 and 2014: Note March 31, March 31, Loss for the period ) ) Adjustments for: Income tax 20 ) Depreciation and amortization 24 Gain from disposal of investment properties 6 ) ) Gain from disposal of trading properties ) - Retirement of obsolete property, plant and equipment 7 8 - Loss from repurchase of Non-Convertible Notes - Share-based payments 25, 28 Changes in fair value of investments in financial assets 27 Gain from derivative financial instruments ) Interest expense, net Provisions and allowances Share of (profit) from of subsidiaries, associates and joint ventures ) Unrealized foreign exchange loss, net Increase in inventories ) ) Decrease in trading properties Increase in trade and other receivables ) ) Increase / (Decrease) in trade and other payables ) Decrease in salaries and social security liabilities ) ) Decrease in provisions ) ) Net cash generated by operating activities Additional information Changes in non-controlling interest - Reimbursement of expired dividends 5 Reserve for share-based compensation 5 Cumulative translation adjustment Increase in investments in financial assets through an increase in borrowings - Decrease in investments in financial assets through an increase in trade and other receivables - Decrease in investment in subsidiaries, associates and joint ventures through a decrease in borrowings from subsidiaries, associates and joint ventures Increase in investment properties through a decrease in financial assets - Decrease in dividends payable through an increase in borrowings obtained - Increase in borrowings granted to subsidiaries, associates an joint ventures through an increase in borrowings obtained from subsidiaries, associates and joint ventures - Decrease in investments in financial assets through a decrease in borrowings obtained from subsidiaries, associates and joint ventures - Increase in borrowings granted to subsidiaries, associates and joint ventures through a decrease in investment in financial assets Decrease in trade and other receivables through an increase in investments in financial assets - Decrease in investment in subsidiaries, associates and joint ventures through an increase in trade and other receivables - Increase in investment in subsidiaries, associates and joint ventures through a decrease in borrowings granted to subsidiaries, associates and joint ventures. 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information (Continued) Sale of properties to IRSA Propiedades Comerciales Gain from disposal to IRSA Propiedades Comerciales - Property, plant and equipment - Investment properties - Value of disposal assets - Gain from disposal to IRSA Propiedades Comerciales - Trade and other receivables ) - Investment in financial assets investment in financial assets ) - Borrowings ) - Total consideration paid not affecting funds ) - Cash - Expenses ) - Net cash - 16.Trade and other liabilities Company’s trade and other payables as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Non-current Sales rent and services payments received in advance 11 Tenant deposits Total Non-current trade payables Tax on shareholders’ personal assets - Others - Non-current Other payables - Related parties (Note 29) 24 22 Total Non-current trade and other payables Current Trade payables Accrued invoices to be received Sales rent and services payments received in advance Tenant deposits Total current trade payables VAT payables - Dividends payable to non-controlling shareholders Tax on shareholders’ personal assets Others Total Current other payables Related parties (Note 29) Total Current trade and other payables Total trade and other payables 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 17.Payroll and social security liabilities Company’s Salaries and social security liabilities as of March 31, 2015 and June 30, 2014 are as follows: March 31, June 30, Current Provision for vacation and bonuses Social security payable Other employee expenses and benefits Total salaries and social security liabilities 18.Provisions The table below shows the movements in Company's provisions: Labor, legal and other claims At June 30, 2014 Additions Decreases ) Used during the period ) At March 31, 2015 The breakdown of total current and non-current provisions is as follows: March 31, June 30, Non-current Current 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 19.Borrowings Company’s borrowings as of March 31, 2015 and June 30, 2014 were as follows: Book value Secured/ unsecured Currency Fixed Rate/ floating Effective interest rate % Nominal value of share capital March 31, June 30, Non-current IRSA NCN due 2017 (Note 29) Unsecured US$ Fixed 8.50% IRSA NCN due 2020 Unsecured US$ Fixed 11.50% IRSA NCN due 2017 Unsecured Ps. Floating Badlar + 450 ps IRSA NCN due 2015 Unsecured Ps. Floating Badlar + 395 ps - - Related parties (Note 29) Unsecured Ps. Floating Badlar Finance lease obligations Secured US$ Fixed 7% to 12.8% 22 12 Total non-current borrowings Current IRSA NCN due 2017 (Note 29) Unsecured US$ Fixed 8.50% IRSA NCN due 2020 Unsecured US$ Fixed 11.50% IRSA NCN due 2017 Unsecured Ps. Floating Badlar + 450 ps IRSA NCN due 2015 Unsecured Ps. Floating Badlar + 395 ps Bank overdrafts Unsecured Ps. Floating - - Finance lease obligations Secured US$ Fixed 7% to 12.8% 22 Related parties (Note 29) Unsecured US$ Fixed 3.60% - - Related parties (Note 29) Unsecured US$ Floating Libor 3 m 200 ps Related parties (Note 29) Unsecured Ps. Floating Badlar Total Current borrowings Total borrowings NCN: Non-convertible Notes 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 20.Current and deferred income tax The details of the provision for the Company’s income tax are as follows: March 31, March 31, Current income tax - Deferred income tax ) Minimum Presumed Income tax (MPIT) - Income tax ) The gross movement on the deferred income tax account is as follows: March 31, June 30, Beginning of the period / year Use of tax loss carryforwards ) - Income tax ) End of period / year ) Below is a reconciliation between income tax expense and the amount that would arise using the income tax rate applicable to Profit Before Income Tax for the nine-month periods ended March 31, 2015 and 2014: March 31, March 31, Net income at tax rate ) Permanent differences: Share of profit / (loss) from of subsidiaries, associates and joint ventures ) Non- deductible items Others ) Income tax ) 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 21.Shareholders’ Equity See description of the different items of the Company's equity in Note 26 to the Unaudited Condensed Interim Consolidated Financial Statements. 22.Revenues March 31, March 31, Rental and scheduled rent increases Expenses Property management fee Others Rental and service income Income from sale of trading properties Total other revenues Total revenues Costs March 31, March 31, Leases and services costs Cost of sales and development Total cost of property operations Total costs Expenses by nature The Company disclosed expenses in the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Company. 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 24.Expenses by nature (Continued) For the period ended March 31, 2015: Costs Cost of rental and services Cost of sale and development General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses Maintenance, security, cleaning, repairsand others Taxes, rates and contributions Director’s fees - - - Amortization and Depreciation - 70 Fees and payments for services 90 Other expenses 95 Leases and service charges 50 Advertising and others selling expenses - - - Allowances for trade and other receivables - - - Cost of sale of trading properties - - - Total expenses by nature 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 24.Expenses by nature (Continued) For the period ended March 31, 2014: Costs Cost of rental and services Cost of sale and development General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel expenses Maintenance, security, cleaning, repairsand others Taxes, rates and contributions 95 Director´s fees - - - Amortization and Depreciation 3 84 Fees and payments for services 32 Other expenses 33 Leases and service charges 53 Advertising and others selling expenses - - - Allowances for trade and other receivables - - - Cost of sale of trading properties - - - Total expenses by nature 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs March 31, March 31, Salaries, bonuses and social security costs Share-based payments Pension costs - defined contribution plan Other expenses and benefits Total employee costs Other operating results, net March 31, March 31, Personal assets tax ) ) Donations ) ) Lawsuits and other contingencies (1) ) ) Others ) Total other operating results, net ) ) Includes judicial costs and expenses 27.Financial results, net March 31, March 31, Finance income: - Interest income - Foreign exchange gains Total finance income Finance costs: - Interest expense ) ) - Foreign exchange losses ) ) - Other finance costs ) ) Total finance costs ) ) Other financial results: - Fair value loss in financial assets ) ) - (Loss) / gain on derivative financial instruments ) - Loss on repurchase of NCN ) - Total other financial results ) ) Total financial results, net ) ) 28.Share-based payments For more details on share-based payments, see Note 33 to the Unaudited Condensed Interim Consolidated Financial Statements. 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions The following is a summary of the balances with related parties as of March 31, 2015: Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Parent Company CRESUD S.A.C.I.F. y A. Sale of good and/or services - Management fees - ) - - Leases and/or rights of use - Corporate services - ) - - Non-Convertible Notes - ) ) Reimbursement of expenses - ) - - Long-term incentive program - ) - - Total Parent company - - - ) ) ) Subsidiaries E Commerce Latina S.A. Management fees - 1 - Reimbursement of expenses - Borrowings - ) IRSA Propiedades Comerciales S.A. Reimbursement of expenses - Leases and/or rights of use - ) - - Proceed from leases - ) - - Non-Convertible Notes - Long-term incentive program - Dividends payable - Sale of property - Solares de Santa María S.A. Reimbursement of expenses - Borrowings 7 - Palermo Invest S.A. Borrowings - Ritelco S.A. Borrowings - ) Non-Convertible Notes - ) ) 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries Inversora Bolivar S.A. Reimbursement of expenses - 8 - Borrowings - ) Hoteles Argentinos S.A. Hotel services - - - ) - - Tyrus S.A. Borrowings 36 - Reimbursement of expenses - ) - - Llao Llao Resorts S.A. Hotel services - Guarantee deposits - - - ) - - - Nuevas Fronteras S.A. Reimbursement of expenses - 10 - Management fees - Borrowings - ) ) Efanur S.A. Borrowings - Total Subsidiaries ) Subsidiaries CRESUD Futuros y Opciones.com S.A. Reimbursement of expenses - ) - - Total Subsidiaries CRESUD - ) - - 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries IRSA Propiedades Comerciales Arcos del Gourmet S.A. Reimbursement of expenses - 3 - Emprendimiento Recoleta S.A. Reimbursement of expenses - Long-term incentive program - Non-Convertible Notes - ) ) Fibesa S.A. Reimbursement of expenses - (2 ) - - Long-term incentive program - Leases and/or rights of use - 38 - Panamerican Mall S.A. Reimbursement of expenses - Long-term incentive program - Non-Convertible Notes - ) ) Shopping Neuquén S.A. Reimbursement of expenses - (4 ) - - Total Subsidiaries IRSA Propiedades Comerciales - - - (6 ) ) ) Subsidiaries TYRUS Irsa International LLC Reimbursement of expenses - Real EstateInvestment Group LP Reimbursement of expenses - 6 - Real Estate Investment Group V LP Reimbursement of expenses - 20 - Real Estate Strategies LP Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Imadison LLC Reimbursement of expenses - Total Subsidiaries TYRUS - Associates Banco de Crédito y Securitización S.A. Leases and/or rights of use - 44 - Banco Hipotecario S.A. Reimbursement of expenses - Total Associates - 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Investments in financial assets current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Associates IRSA Propiedades Comerciales Tarshop S.A. Leases and/or rights of use - ) - - Total Associates IRSA Propiedades Comerciales - ) - - Joint Ventures Cyrsa S.A. Reimbursement of expenses - 16 - Credit due to capital reduction - Borrowings - ) - Baicom Networks S.A. Reimbursement of expenses - Borrowings - Puerto Retiro S.A. Reimbursement of expenses - Total Joint Ventures - ) - Joint Ventures IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - (5 ) - - Long-term incentive program - Quality Invest S.A. Reimbursement of expenses - 58 - Customers advances - (6 ) - - Total Joint Ventures IRSA Propiedades Comerciales - - - ) - - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - Austral Gold S.A. Reimbursement of expenses - (1 ) - - Estudio Zang, Bergel & Viñes Advances - 4 - Legal services - ) - - Fundación IRSA Reimbursement of expenses - 60 - Total Other related parties - ) - - Directors and Senior Management - - Directors Fees - Advances - Guarantee deposits - - - (8 ) - - - Total Directors and Senior Management - - (8 ) - - - Total ) 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2014: Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Parent Company CRESUD S.A.C.I.F. y A. Sale of good and/or services - Corporate services - - - ) - - Leases and/or rights of use - Dividends payable - - - ) - - Non-Convertible Notes - ) ) Reimbursement of expenses - - - ) - - Share-based payments - - - ) - - Total Parent company - - ) ) ) Subsidiaries E Commerce Latina S.A. Reimbursement of expenses - 25 - Management fees - 4 - Borrowings - ) - IRSA Propiedades Comerciales Reimbursement of expenses - - - ) - - Leases and/or rights of use - Non-Convertible Notes - - - ) ) Long-term incentive program - Share-based payments - - - ) - - Borrowings - ) Solares de Santa María S.A. Reimbursement of expenses - Borrowings 6 - Palermo Invest S.A. Reimbursement of expenses - 46 - Borrowings - ) - Ritelco S.A. Borrowings - ) ) 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries Inversora Bolivar S.A. Reimbursement of expenses - 54 - Borrowings - ) - Hoteles Argentinos S.A. Hotel services - - ) - - Tyrus S.A. Reimbursement of expenses - Borrowings - Llao Llao Resorts S.A. Hotel services - Guarantee deposits - - ) - - - Nuevas Fronteras S.A. Reimbursement of expenses - - - (2 ) - - Management fees - Borrowings - ) ) Efanur S.A. Borrowings - Total Subsidiaries ) Subsidiaries CRESUD Futuros y Opciones.com S.A. Reimbursement of expenses - - - ) - - Cactus S.A. Reimbursement of expenses - - - ) - - Total Subsidiaries CRESUD - - - ) - - 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries IRSA Propiedades Comerciales Arcos del Gourmet S.A. Reimbursement of expenses - 46 - Emprendimiento Recoleta S.A. Reimbursement of expenses - - - ) - - Long-term incentive program - Non-Convertible Notes - ) ) Fibesa S.A. Reimbursement of expenses - 9 - Long-term incentive program - Leases and/or rights of use - Panamerican Mall S.A. Reimbursement of expenses - Long-term incentive program - Non-Convertible Notes - ) ) Conil S.A. Reimbursement of expenses - Total Subsidiaries IRSA Propiedades Comerciales - - ) ) ) Subsidiaries TYRUS Irsa International LLC Reimbursement of expenses - Real EstateInvestment Group LP Reimbursement of expenses - 6 - Real Estate Investment Group. V LP Reimbursement of expenses - 18 - Real Estate Strategies LP Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Imadison LLC Reimbursement of expenses - Total Subsidiaries TYRUS - Associates Banco de Crédito y Securitización S.A. Leases and/or rights of use - 19 - Reimbursement of expenses - - - ) - - Banco Hipotecario S.A. Reimbursement of expenses - - - ) - - Total Associates - 19 - ) - - Associates IRSA Propiedades Comerciales Tarshop S.A. Reimbursement of expenses - Total Associates IRSA Propiedades Comerciales - 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Joint Ventures Cyrsa S.A. Reimbursement of expenses - - - (9 ) - - Borrowings - ) - Baicom Networks S.A. Reimbursement of expenses - Puerto Retiro S.A. Reimbursement of expenses - Total Joint Ventures - - (9 ) ) - Joint Ventures IRSA Propiedades Comerciales Nuevo Puerto Santa Fe S.A. Long-term incentive program - Reimbursement of expenses - 3 - - - Quality Invest S.A. Reimbursement of expenses - 59 - Customers advances - - - ) - - Total Joint Ventures IRSA Propiedades Comerciales - - ) - - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - Austral Gold S.A. Reimbursement of expenses - - - (1 ) - - Estudio Zang, Bergel & Viñes Advances - 4 - Legal services - - - ) - - Fundación IRSA Reimbursement of expenses - 48 - Total Other related parties - - ) - - Directors and Senior Management Directors Fees - - ) - - Guarantee deposits - - (8 ) - - - Total Directors and Senior Management - (8 ) ) - - Total ) 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended March 31, 2015: Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Sale of properties Parent Company Cresud S.A.C.I.F. y A. - Total Parent company - Subsidiaries IRSA Propiedades Comerciales S.A. - E-Commerce Latina S.A. - Inversora Bolivar S.A. - Llao Llao Resorts S.A. - Ritelco S.A. - Hoteles Argentinos S.A. - Nuevas Fronteras S.A. - Efanur S.A. - Solares de Santa María S.A. 1 - - - Tyrus S.A. - Palermo Invest S.A. - Total Subsidiaries - Subsidiaries IRSA Propiedades Comerciales Fibesa S.A. - Panamerican Mall S.A. - Emprendimiento Recoleta S.A. - Total Subsidiaries IRSA Propiedades Comerciales - 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Sale of properties Subsidiaries Tyrus REIG I - (2) - - - Total Subsidiaries Tyrus - (2) - - - Associates Banco de Crédito y Securitización S.A. - Banco Hipotecario S.A. - Total Associates - Associates IRSA Propiedades Comerciales Tarshop S.A. - Total Associates IRSA Propiedades Comerciales - Joint Ventures Baicom S.A. - 8 - - - Cyrsa S.A. - (8,530) - - - Total Joint Ventures - (8,522) - - - Other related parties Estudio Zang, Bergel & Viñes - (845) - Consultores Asset Management S.A. - Fundación IRSA - (1,226) - - Isaac Elsztain e Hijos S.C.A. - (242) - Hamonet S.A. - (127) - Total Other related parties - (126) - - (845) - (1,226) - - Directors and Senior Management Senior Management - (8,094) - Directors - (1,370) - Total Directors and Senior Management - (9,464) - Total (19) (23,293) (845) 58,633 (1,226) (9,464) 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended March 31, 2014: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Fees and salaries Parent Company Cresud S.A.C.I.F. y A - ) - ) - Total Parent company - ) - ) - Subsidiaries IRSA Propiedades Comerciales S.A. - - - ) - E-Commerce Latina S.A. - 4 - - ) - Inversora Bolivar S.A. - ) - Llao Llao Resorts S.A. - - - Ritelco S.A. - ) - Nuevas Fronteras S.A. - - - ) - Hoteles Argentinos S.A. Efanur S.A. - Tyrus S.A. - Palermo Invest S.A. - ) - Total Subsidiaries - - - Subsidiaries IRSA Propiedades Comerciales S.A. Fibesa S.A. - Panamerican Mall S.A. - ) - Emprendimiento Recoleta S.A. - ) - Total Subsidiaries IRSA Propiedades Comerciales S.A. - - - ) - 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Fees and salaries Associates Banco de Crédito y Securitización S.A. - Banco Hipotecario S.A. - Total Associates - Associates IRSA Propiedades Comerciales S.A. Tarshop S.A. - Total Associates IRSA Propiedades Comerciales S.A. - Joint Ventures Cyrsa S.A. - ) Total Joint Ventures - ) Other related parties Estudio Zang, Bergel & Viñes - - - ) - - Isaac Elsztain e Hijos S.C.A. ) - Hamonet S.A. ) - Total Other related parties ) - - ) - - Directors and Senior Management Senior Management - ) Directors - ) Total Directors and Senior Management - ) Total ) ) ) 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Special reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. CNV General Resolution No. 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution No. 622, below there is a detail of the notes to the Unaudited Condensed Interim Separate Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 6 Investment properties and Note 7 Property, plant and equipment Exhibit B - Intangible assets Note 9 Intangible assets Exhibit C - Equity investments Note 32 Equity investments Exhibit D - Other investments Note 11 Financial instruments by category Exhibit E - Provisions Note 12 Trade and other receivables and Note 18 Provisions Exhibit F- Cost of sales and services provided Note 8 Trading properties and Note 24 Expenses by nature Exhibit G - Foreign currency assets and liabilities Note 33 Foreign currency assets and liabilities 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments Issuer and type of securities Class / Items Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity IRSA Propiedades Comerciales S.A. Common shares 1 vote Real estate Argentina 95.70% Intergroup transactions and Higher value (1,001,168) Banco Hipotecario S.A. (1) Common shares 1 vote Financial Argentina 5.13% Banco de Crédito & Securitización S.A. (1) Common shares 1 vote Not publicly traded Financial Argentina 6.38% Cyrsa S.A. Common shares 1 vote Not publicly traded Real estate Argentina 50.00% E-Commerce Latina S.A. Common shares 1 vote Not publicly traded Investment Argentina 97.00% Irrevocable contributions - Goodwill (1,511) (1,511) 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity Efanur S.A. Common shares 1 vote Not publicly traded Investment Uruguay 112,968 100.00% Irrevocable contributions Hoteles Argentinos S.A. Common shares 1 vote Not publicly traded Hotel Argentina 80.00% Higher value Inversora Bolivar S.A. Common shares 1 vote Not publicly traded Investment Argentina 95.13% Irrevocable contributions - Higher value Llao Llao Resort S.A. Common shares 1 vote Not publicly traded Hotel Argentina 3,326 50.00% Higher value 91 Manibil S.A. Common shares 1 vote Not publicly traded Real estate Argentina 49.00% Irrevocable contributions - Goodwill 10 10 Nuevas Fronteras S.A. Common shares 1 vote Not publicly traded Hotel Argentina 76.34% Lower value (15,367) (16,103) 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity Palermo Invest S.A. Common shares 1 vote Not publicly traded Investment Argentina 97.00% Irrevocable contributions - Higher value Intergroup transactions (29,987) Ritelco S.A. Common shares 1 vote Not publicly traded Investment Uruguay 100.00% Irrevocable contributions - 34 Intergroup transactions (190) Solares de Santa María S.A. Common shares 1 vote Not publicly traded Real estate Argentina 90.57% Intergroup transactions (166,521) Irrevocable contributions Tyrus S.A. Common shares 1 vote (359,003) Not publicly traded Investment Uruguay 100.00% Irrevocable contributions 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer and type of securities Class / Items Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer's information Interest in common stock Main activity Registered office Last financial statements issued Date Common stock (nominal value) Profit (loss) for the period Shareholders’ Equity Unicity S.A. Common shares 1 vote Not publicly traded Investment Argentina 41,588 88.62% Irrevocable contributions Total investments in subsidiaries, associates and joint ventures as of 03.31.15 Total investments in subsidiaries, associates and joint ventures as of 06.30.14 The amounts correspond to the financial statements of Banco Hipotecario S.A. and Banco de Crédito & Securitización S.A. prepared in accordance with the Central Bank of the Argentine Republic (“BCRA”) standards. For the purpose of the valuation of the investment in the Company, adjustments necessary to adequate the financial statements to the professional accounting standards have been considered. 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items Amount of foreign currency (1) Prevailing exchange rate(2) Total as of Amount of foreign currency (1) Prevailing exchange rate (2) Total as of Assets Trade and other receivables US Dollar Swiss Francs 75 27 Receivables with related parties: US Dollar Total trade and other receivables Investments in financial assets US Dollar Investments with related parties: US Dollar - - - Total investments in financial assets Cash and cash equivalents US Dollar Euros 75 85 Brazilian Reais - 1 2 Swiss Francs - - 1 Pounds 1 10 1 11 Total cash and cash equivalents Total assets as of 03.31.15 Total assets as of 06.30.14 Liabilities Trade and other payables US Dollar Payables with related parties: US Dollar Total trade and other payables Borrowings US Dollar Borrowings with related parties: US Dollar Total borrowings Total liabilities as of 03.31.15 Total liabilities as of 06.30.14 (1)Considering foreign currencies those that differ from Company’s functional currency at each period/year-end. (2)Exchange rate as of March 31, 2015 and June 30, 2014 according to Banco Nación Argentina records. 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Subsequent Events ·On April 15, 2015 the Board of Directors of IRSA Propiedades Comerciales announced dividends for Ps. 298.5 million available to the shareholders; those pertaining to the Company amounts to Ps. 284.8 million. See other subsequent events in Note 41 to Unaudited Condensed Interim Consolidated Financial Statements. 47 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Statement of Financial Position as of March 31, 2015 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 1.Specific and significant systems that imply contingent lapsing or rebirth of benefits envisaged by such provisions. None. 2.Significant changes in the Company’s activities or other similar circumstances that occurred during the fiscal years included in the financial statements, which affect their comparison with financial statements filed in previous fiscal years, or that could affect those to be filed in future fiscal years. See Note 2.1. 3.Receivables and liabilities by maturity date. Items Falling due (Point 3.a.) Without term (Point 3.b) Without term (Point 3.b) To be due (Point 3.c.) Total Current Non-current Up to 3 months From 3 to 6 months From 6 to 9 months From 9 to 12 months From 1 to 2 years From 2 to 3 years From 3 to 4 years From 4 years on Account Trade and other receivables 5 39 receivable Total 5 39 (114,148) Liabilities Trade and other payables 8 89 31 29 27 Borrowings - (26,042) Salaries and social security liabilities - Provisions - 25,112 879 - Total 29 48 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Statement of Financial Position as of March 31, 2015 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.a.Breakdown of accounts receivable and liabilities by currency and maturity. Items Current Non-current Totals Local currency Foreign currency Total Local currency Foreign currency Total Local currency Foreign currency Total Account Trade and other receivables receivables Total Liabilities Trade and other payables Borrowings Salaries and social security liabilities - Provisions - - - Total 2,667,586 4.b. Breakdown of accounts receivable and liabilities by adjustment clause. As of March 31, 2015 there are not receivable and liabilities subject to adjustment clause. 49 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Statement of Financial Position as of March 31, 2015 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.c.Breakdown of accounts receivable and liabilities by interest clause. Items Current Non-current Accruing interest Non- accruing interest Total Accruing interest Non-accruing interest Total Accruing interest Non-accruing interest Total Fixed rate Floating rate Fixed rate Floating rate Fixed rate Floating rate Accounts Trade and other receivables - receivables Total - Liabilities Trade and other payables - Borrowings Salaries and social security liabilities - Provisions - Total (3,325) 50 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Statement of Financial Position as of March 31, 2015 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 5.Related parties. a. Interest in related parties. Name of the entity % of ownership interest held by the Group Direct Controlling interest of IRSA: IRSA Propiedades Comerciales % E-Commerce Latina S.A. % Efanur S.A. % Hoteles Argentinos S.A. % Inversora Bolívar S.A. % Llao Llao Resorts S.A. % Nuevas Fronteras S.A. % Palermo Invest S.A. % Ritelco S.A. % Solares de Santa María S.A. % Tyrus S.A. % Unicity S.A. % See investments in equity securities (Note 32). b. Related parties debit/credit balances. See Note 29 to the Unaudited Condensed Interim Separate Financial Statements. 6. Loans to directors. See Note 29 to the Unaudited Condensed Interim Separate Financial Statements. 7. Inventories. In view of the nature of the inventories, no physical inventories are performed and there are no slow turnover assets. 8. Current values. See Note 2 to the Consolidated Financial Statements as of June 30, 2014. 9. Appraisal revaluation of property, plant and equipment. None. 51 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Statement of Financial Position as of March 31, 2015 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina Obsolete unused property, plant and equipment. None. Equity interest in other companies in excess of that permitted by section 31 of law N° 19,550. None. Recovery values. See Note 2 to the Consolidated Financial Statements as of June 30, 2014. Insurances. Insured Assets. Real Estate Insured amounts (1) Accounting values Risk covered REPÚBLICA BUILDING All operational risk with additional coverage and minor risks BOUCHARD 551 All operational risk with additional coverage and minor risks MORENO 877 All operational risk with additional coverage and minor risks BOUCHARD 710 All operational risk with additional coverage and minor risks MAIPU 1300 All operational risk with additional coverage and minor risks SUIPACHA 652 All operational risk with additional coverage and minor risks LIBERTADOR 498 All operational risk with additional coverage and minor risks DIQUE IV All operational risk with additional coverage and minor risks RIVADAVIA 2768 All operational risk with additional coverage and minor risks MADERO 1020 All operational risk with additional coverage and minor risks CONSTITUCIÓN 1111 All operational risk with additional coverage and minor risks CASONA ABRIL All operational risk with additional coverage and minor risks CATALINA NORTE PLOT OF LAND All operational risk with additional coverage and minor risks SUBTOTAL SINGLE POLICY Third party liability The insured amounts are in thousands of U.S. dollars. In our opinion, the above-described insurance policies cover current risks adequately. 52 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of Resolution 622/13 Statement of Financial Position as of March 31, 2015 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina Allowances and provisions that, taken individually or as a whole, exceed 2% of the shareholder’s equity. None. Contingent situations at the date of the financial statements which probabilities are not remote and the effects on the Company´s financial position have not been recognized. Not applicable. Status of the proceedings leading to the capitalization of irrevocable contributions towards future subscriptions. Not applicable. Unpaid accumulated dividends on preferred shares. None. Restrictions on distributions of profits. According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserves until they reach legal capped amounts (20% of total capital). These legal reserves are not available for dividend distribution. In addition, according to CNV General Resolution No. 609/12, a special reserve was constituted which could not be released to make distributions in cash or in kind. See Note 26 to the Unaudited Condensed Interim Consolidated Financial Statements. IRSA NCN due 2017 and IRSA NCN due 2020 both contain certain customary covenants and restrictions, including amount others, limitations for the incurrence of additional indebtedness, restricted payments, disposal of assets, and entering into certain transactions with related companies. Restricted Payments include restrictions on the payment of dividends. Autonomous City of Buenos Aires May 8, 2015. 53 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM SEPARATE FINANCIAL STATEMENTS To the Shareholders, President and Directors of IRSA Inversiones y Representaciones Sociedad Anónima Legal address: Bolivar 108 – 1° floor Autonomous City Buenos Aires Tax Code No. 30-52532274-9 Introduction We have reviewed the unaudited condensed interim separatefinancialstatements attached of IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter “the Company”) which included the unaudited condensed interim separate statements of financial position as of March 31, 2015, and the unaudited condensed interim separate statements of income and comprehensive income for the nine and three-month periods ended March 31, 2015 and the unaudited condensed interim separate statements of changes in shareholders’ equity and the unaudited condensed interim separate statements of cash flows for the nine-month period ended March 31, 2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2014 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim separate financial statements in accordance with professional accounting standards of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences (FACPCE) added by the National Securities Commission (CNV) to its regulations. Those standards differ from the International Financial Reporting Standards (IFRS) and, especially, from the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34) approved by the International Accounting Standard Board (IASB) and used for the preparation of the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima with its subsidiaries as to the aspects mentioned in note 2.1 to the unaudited condensed interim separate financial statements attached. Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph “Scope of our review”. Free translation from the original prepared in Spanish for publication in Argentina Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina through Technical Resolution No. 33 of the FACPCE as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim separate financial statements, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the separate statement of financial position, the separate statement of income, the separate statement of comprehensive income and separate statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim separate financial statements mentioned in the first paragraph of this report have not been prepared in all material respects in accordance with the regulations of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences for separate financial statements of a parent company. Report on compliance with current regulations In accordance with current regulations, we report about IRSA Inversiones y Representaciones Sociedad Anónima that: a) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima are recordedin the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements ofIRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal aspects in conformity with the applicable legal provisions; c) we have read the additional information to the notes to the unaudited condensed interim separate statements required by section 68 of the listing regulations of the Buenos Aires Stock Exchange and by section 12 of Chapter III Title IV of thetext of the National Securities Commission, on which, as regards those matters that are within our competence, we have no observations to make; Free translation from the original prepared in Spanish for publication in Argentina d) at March 31, 2015, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. 423,836which was no callable at that date. Autonomous City of Buenos Aires, May 8, 2015 PRICE WATERHOUSE & CO. S.R.L. ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 C.P.C.E. C.A.B.A. T° 1 F° 30 Eduardo A. Loiácono José Daniel Abelovich Public Accountant (UBA) Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 326 Fº 94 C.P.C.E.C.A.B.A. T° 102 F° 191 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 Buenos Aires, May 8, 2015 - IRSA Inversiones y Representaciones Sociedad Anónima (NYSE: IRS) (BASE: IRSA), Argentina’s leading real estate company, announces today the results of its operations for the first nine months of fiscal year 2015 ended March 31, 2015. I. Brief comment on the Company’s activities during the period, including references to significant events occurred after the end of the period. Consolidated Income (in millions of ARS, excluding joint ventures) IIIQ 15 IIIQ 14 YoY Var 9M 15 9M 14 YoY Var Revenues 22.3% 24.1% Operating Income (22.8)% 110.0% Depreciation and Amortization (11.0)% (20.3)% EBITDA(1) (21.3)% 99.7% Net Loss ) ) 298.3% ) ) 107.4% Attributable to the parent company’s shareholders ) ) 254.0% ) ) 166.0% Attributable to non-controlling interest 121.0% 515.9% (1) EBITDA: Operating Income plus Depreciation and Amortization, excluding stamp tax expenses incurred in the transfer of assets. „ Revenues were 24.1% higher than in the first nine months of the previous fiscal year, mainly explained by the “Shopping Centers” segment, whose revenues increased by 29.2%, and the “Offices” and “Hotels” segments, whose revenues increased by 25.5% and 24.7%, respectively, offset by lower revenues in the “International” segment due to the sale of the Madison building in September 2014. „ The Company’s EBITDA decreased during the third quarter of 2015 by 21.3% compared to the same quarter of 2014 due to lower sales of investment properties. However, considering the first nine months of the previous fiscal year, EBITDA increased by 99.7%, reaching ARS2,111.7 million, mainly due to the sale of Madison 183 building in the City of New York recorded in the first quarter of 2015, and the sale of various office floors in Maipú 1300, Libertador 498 and Bouchard Plaza buildings during the second quarter of 2015. Excluding the effect of these sales and the reversal of the cumulative translation adjustment generated in Rigby 183 as a result of the sale of Madison building for ARS188.3 million, the Company’s EBITDA rose 19.1% compared to the same nine-month period of the previous fiscal year, reaching ARS1,122.4 million. „ Net Income for the first nine months of fiscal year 2015 was an ARS163.4 million loss, explained mainly by lower financial results and an ARS856.0 million loss generated by our investment in the Israeli company IDBD, whose stock prices decreased by 70.8%, from NIS4.605 to NIS1.344 and which is recorded at market value. II. Shopping Centers. New Opening On March 17, 2015, we opened our fifteenth shopping center, “Alto Comahue”, located in the City of Neuquén, in the Argentine Patagonian region. It has a total area of 35,000 square meters and 10,000 square meters of gross leaseable area, approximately 1,000 parking spaces, including roofed and semi-roofed areas, and a large entertainment and leisure area. The shopping center 1 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 features 130 stores from the most renowned brands in Argentina. It includes 6 cinema screens and a thematic restaurant, which will become operational in the next months. The project is part of a mixed-use complex that also includes a supermarket in operation and 2 additional parcels of land. In one of these parcels the development of a hotel is planned, while in the other, covering 18,000 sqm and owned by the company, a future housing development has been projected. The investment made in this project amounted approximately to ARS 250 million. Results Our tenants’ sales reached ARS 15,381.6 million during the nine-month period of 2015, 32.9% higher than in the same period of 2014 (31.4% without considering sales from Distrito Arcos and Alto Comahue Shopping). During the third quarter, sales of the same shopping centers grew by 31.3% compared to 2014 and 35.4% if the recent openings of Distrito Arcos and Alto Comahue are considered. Our portfolio’s leaseable area was 333,432 square meters during the period under review, whereas the occupancy rate stood at 98.5%. Financial indicators of the Shopping Centers segment (in millions of ARS) IIIQ 15 IIIQ 14 YoY Var 9M 15 9M 14 YoY Var Revenues 33.3% 29.2% Operating Income 27.0% 33.7% Depreciation and Amortization 6.4% (8.8)% EBITDA 24.0% 27.7% Operating indicators of the Shopping Centers segment (in millions of ARS, except as indicated) IIIQ 15 IIQ 15 IQ 15 IVQ 14 IIIQ 14 Gross Leaseable Area (sqm)(1) Tenants’ Sales (3 month cumulative)(1) Occupancy(1) 98.5% 98.4% 98.5% 98.4% 98.8% (1) FP-15 includes Distrito Arcos (opened on Dec-14, 18th): Gross Leaseable Area (sqm) as of March: 12,127, Sales as of March (MM) 144.0 and Alto Comahue (opened on March-15, 17th): Gross Leaseable Area (sqm) as of March: 9,533, Sales as of March (MM) 26.5. Occupancy includes Distrito Arcos (97.3% during the IIIQ 15, 96.8% during the IIQ 15) and Alto Comahue (89.6% during the IIIQ 15). Revenues from this segment grew 29.2% during the nine-month period, whereas Operating Income reached ARS 884.7 million (33.7% higher than in the same period of 2014). The EBITDA margin, excluding revenues from common expenses and collective promotion fund, reached 78.0%, in line with the margins observed during fiscal year 2014. 2 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 Operating data of our Shopping Centers Shopping Center Date of Acquisition Gross Leaseable Area (sqm)(1) Stores IRSA Propiedades Comerciales S.A.’s Interest Occupancy Book Value (ARS thousand) (3) Alto Palermo Nov-97 100.0% 99.0% Abasto Shopping(4) Jul-94 100.0% 100.0% Alto Avellaneda Nov-97 100.0% 99.6% Alcorta Shopping Jun-97 100.0% 100.0% Patio Bullrich Oct-98 85 100.0% 100.0% Buenos Aires Design Nov-97 63 53.7% 95.1% Dot Baires Shopping May-09 80.0% 100.0% Soleil Jul-10 78 100.0% 100.0% Distrito Arcos(5) Dec-14 63 90.0% 97.3% Alto Noa Shopping Mar-95 89 100.0% 100.0% Alto Rosario Shopping(6) Nov-04 100.0% 97.8% Mendoza Plaza Shopping Dec-94 100.0% 96.3% Córdoba Shopping Dec-06 100.0% 99.4% La Ribera Shopping(7) Aug-11 58 50.0% 96.7% Alto Comahue(8) Mar-15 99.1% 89.6% Total Shopping Centers 98.5% (1) Corresponds to gross leasable area in each property. Excludes common areas and parking spaces. (2) Calculated dividing occupied square meters by leasable area on the last day of the period. (3) Cost of acquisition plus improvements, less cumulative depreciation (4) Excludes Museo de los Niños (3,732 sqm). (5) Distrito Arcos: opened on Dec-14, 18th. (6) Excludes Museo de los Niños (1,261 sqm). (7) Through our joint ventures Nuevo Puerto Santa Fe S.A. (8) Alto Comahue: opened on March-15, 17th. Cumulative tenants’ sales as of March 31 (by Shopping Center, for the quarter and for the first nine months of each fiscal year, in millions of ARS) Shopping Center IIIQ 15 IIIQ 14 YoY Var 9M 15 9M 14 YoY Var Alto Palermo % % Abasto Shopping % % Alto Avellaneda % % Alcorta Shopping % % Patio Bullrich % % Buenos Aires Design % % Dot Baires Shopping % % Soleil % % Distrito Arcos(1) - Alto Noa Shopping % % Alto Rosario Shopping % % Mendoza Plaza Shopping % % Córdoba Shopping % % La Ribera Shopping(2) % % Alto Comahue(3) - Total(4) % % (1) Distrito Arcos: Opened on Dec-14, 18th. (2) Through our joint ventures Nuevo Puerto Santa Fe S.A. (3) Alto Comahue: Opened on March-15, 17th. (4) Excluding Distrito Arcos and Alto Comahue: Total IIIQ 15 (ARS MM) 4,579.3, Var 31.3%. Total 9M 15 (ARS MM) 15,211.0, Var 31.4%. 3 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 Cumulative tenants’ sales as of March 31 (by Type of Business, for the quarter and for the first nine months of each fiscal year, in millions of ARS) Type of Business IIIQ 15 IIIQ 14 YoY Var 9M 15 9M 14 YoY Var Anchor Store % % Clothes and Footwear % % Entertainment % % Home % % Restaurant % % Miscellaneous % % Services % % Total(1) % % (1) Excluding Distrito Arcos and Alto Comahue: Total IIIQ 15 (ARS MM) 4,579.3, Var 31.3%. Total 9M 15 (ARS MM) 15,211.0, Var 31.4%. Revenues from cumulative leases as of March 31 (Detailed revenues, for the quarter and for the first nine months of each fiscal year, in millions of ARS) Detailed Revenues IIIQ15 IIIQ14 YoY Var 9M 15 9M 14 YoY Var Base Rent % % Percentage Rent % % Total Rent % % Admission rights % % Fees )% % Parking % % Management fees ) ) % - - - Other % % Total Revenues before Common Expenses and Collective Promotion Fund % % Common Expenses and Collective Promotion Fund % % Total Revenues % % 4 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 III. Offices. The A+ office market in the City of Buenos Aires remains robust. According to L.J. Ramos, there was a slight increase in rental and sales prices of premium spaces at the beginning of 2015. A+ buildings’ average rental price was USD 28 per sqm, while the premium sqm in Buenos Aires reached USD4,000 per sqm. Contrary to this effect, the vacancy rate rose slightly in the City of Buenos Aires at the beginning of 2015, reaching 12.4%, 2.4 pp. above the rate recorded last year. Evolution of A+ offices profitability in the City of Buenos Aires (USD/sqm) Source: LJ Ramos In Millions of ARS IIIQ 15 IIIQ 14 YoY Var 9M 15 9M 14 YoY Var Revenues % % Operating Income )% )% Depreciation and Amortization % % EBITDA(1) % % (1)EBITDA: Operating Income plus Depreciation and Amortization excluding stamp tax expenses incurred in the transfer of assets. IIIQ 15 IIQ 15 IQ 15 IVQ 14 IIIQ 14 Gross Leaseable Area Occupancy % Rental price ARS/sqm Rental price USD/sqm 5 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 ► Revenues from the Offices segment increased by 11.3% in the quarter under analysis compared to the same quarter of the previous fiscal year and 25.5% in the first nine months of fiscal year 2015. The portfolio’s rental price was USD26.6 per square meter, higher than the USD25.4 per square meter observed in the previous fiscal year, whereas the occupancy rate remained stable during the third quarter of 2015. ► EBITDA from this segment, excluding the effect of stamp tax expenses originated by the transfer of assets to our subsidiary IRSA Propiedades Comerciales S.A., increased by 31.1% during the first nine months of 2015 compared to 2014. ► The EBITDA margin for the period, excluding revenues from common expenses and the expenses incurred in the above mentioned transfer, was 71.7%, similar to the past quarter and above the 69.5% recorded in the same quarter of 2014. Below is information on our office segment and other rental properties as of March 31, 2015. Offices Operating Data (In thousands of ARS, except as indicated) Date of Acquisition GLA sqm (1) Occupancy (2) Interest (7) Book Value (3) Offices República building(7) Apr-08 % % Torre Bankboston (Della Paolera)(7) Aug-07 % % Bouchard 551 Mar-07 - - % Intercontinental Plaza(7) Nov-97 % % Bouchard 710(7) (9) Jun-05 % % Dique IV, Juana Manso 295 Dec-97 % % Maipú 1300 Sep-95 % % Libertador 498 Dec-95 % % Suipacha 652/64(7) Nov-91 % % Madero 1020 Dec-95 - - % Dot Building (7) Nov-06 % % Other Offices (4) N/A - - Subtotal Offices % - Other Properties Commercial Properties (5) N/A - - Santa María del Plata S.A. Jul-97 % % Nobleza Piccardo (8) May-11 % 50 % Other Properties (6) N/A % - Subtotal Other Properties % - TOTAL OFFICES AND OTHER % - Notes: (1) Total leaseable area for each property as of March 31, 2015. Excludes common areas and parking. (2) Calculated dividing occupied square meters by leaseable area as of March 31, 2015. (3) Cost of acquisition, plus improvements, less accumulated depreciation, plus adjustment for inflation, less allowance for impairment. (4) Includes the following properties: Rivadavia 2774. (5) Includes the following properties: Constitución 1111. (6) Includes the following properties: La Adela, Abasto, Dot Adjoining Plot, Anchorena 665, Zelaya 3102 and Ocampo Parking Spaces. (7) Through IRSA Propiedades Comerciales as from December 22, 2014 as a result of the transfer of office buildings from its Parent company IRSA Inversiones y Representaciones Sociedad Anónima. (8) Through Quality Invest S.A. (9) Leaseable area modified to reflect spaces pending permit. 6 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 IV.Sales and Developments As measured by the ISAC (construction business synthetic indicator), the construction business grew by 5.3% during the first calendar quarter of 2015 compared to 2014, continuing with the upward trend observed during the last months due to a positive change in businessmen’s expectations. As concerns the prices of new and used residential units, a slightly decreasing trend has been noted in terms of USD/sqm, with less real estate transactions closed. In our case, IRSA has a small number of units in its portfolio pending sale or execution of title deeds. Sales and Developments in Millions of ARS IIIQ 15 IIIQ 14 YoY Var 9M 15 9M 14 YoY Var Revenues )% )% Operating Income ) )% % Depreciation and Amortization - EBITDA ) )% % „ During the nine-month period of fiscal year 2015 sales totaled ARS 11.5 million, 75.3% lower than in 2014, mainly due to lower sales of Condominios del Alto I and II in the City of Rosario by our subsidiary IRSA Propiedades Comerciales. Operating income and EBITDA increased due to the higher revenues from sales of investment properties, originated in the sales of several floors of Bouchard 551, Maipú 1300 and Libertador 498 buildings. In particular, during the third quarter, lower sales of investments properties were recorded compared to the same quarter of 2014. Sales and Developments Table (In thousands of ARS except as indicated) DEVELOPMENT 9M 15 9M 14 YoY Var Residential Apartments Condominios I & II(1) )% Caballito Nuevo % Libertador 1703 & 1755 (Horizons)(2) )% Other residential apartments(3) - 44 )% Subtotal Residential Apartments )% Residential Communities Abril/Baldovinos(4) )% El Encuentro )% Subtotal Residential Communities )% TOTAL )% Through IRSA Propiedades Comerciales S.A. Owned by CYRSA S.A. Includes the following property: Torres Jardín. Includes sale of shares in Abril. 7 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of March 31, 2015 Development Company Interest Date of Acquisition Land Area sqm Saleable area sqm(1) Buildable area sqm Sold(2) Title Deed Executed(3) Location Accumulated revenues as of March 2015 Accumulated revenues as of March 2014 Book Value Residential Properties Available for sale(4) Condominios del Alto I IRSA CP % 04/30/1999 - - 79
